


Exhibit 10.2
COLUMBIA TECH CENTER
OFFICE LEASE
BY AND BETWEEN
COLUMBIA TECH CENTER, L.L.C.,
a Washington limited liability company
AND
NAUTILUS, INC.,
a Washington corporation










--------------------------------------------------------------------------------




Table of Contents


1.    Basic Lease Terms.    1
2.    Landlord's Work.    4
3.    Delivery; Obligation to Relocate; Termination Rights.    8
4.    Lease Term; Early Entry.    9
5.    Rent Payment.    9
6.    Security Deposit.    10
7.    Use of the Premises; Hazardous Substances.    10
8.    Utilities and Services.    14
9.    Maintenance and Repairs.    14
10.    Taxes and Operating Expenses.    15
11.    Parking and Storage Areas.    17
12.    Tenant's Indemnification.    17
13.    Insurance; Waiver of Subrogation.    18
14.    Property Damage.    18
15.    Condemnation.    19
16.    Assignment, Subletting and Other Transfers.    20
17.    Tenant Default.    21
18.    Landlord Default.    22
19.    Surrender at Expiration or Termination.    22
20.    Mortgage or Sale by Landlord; Estoppel Certificates.    23
21.    Liens.    24
22.    Attorneys Fees; Waiver of Jury Trial.    24
23.    Limitation on Liability; Transfer by Landlord.    24
24.    Real Estate Brokers; Finders.    24
25.    Other.    25




--------------------------------------------------------------------------------




26.    Special Provisions.    27






--------------------------------------------------------------------------------




LEASE
THIS LEASE (this "Lease") is made and entered into as of the Effective Date of
the Lease (as defined below), by and between Landlord (as defined below) and
Tenant (as defined below) and is made with reference to the following facts,
intentions and objectives:
A.Landlord and Tenant previously entered into that certain Lease dated as of
June 30, 2009 (the "Original CCB Lease") (as amended by letter from Andrew R.
Jones of Landlord to Nautilus dated January 21, 2010 9 ("Letter"), First Lease
Modification Agreement dated January 29, 2010 ("CCB First LMA"), Second Lease
Modification Agreement dated February 22, 2010 ("CCB Second LMA"), Third Lease
Modification Agreement dated October 25, 2010 ("CCB Third LMA"), Fourth Lease
Modification Agreement dated April 28, 2011 ("CCB Fourth LMA"), and Fifth Lease
Modification Agreement dated July __, 2011 ("CCB Fifth LMA") (the Original CCB
Lease, Letter, CCB First LMA, CCB Second LMA, CCB Third LMA CCB Fourth LMA and
CCB Fifth LMA are hereinafter collectively referred to as the "CCB Lease") for
certain premises located in that three (3) level building known as "Columbia
Center at Columbia Tech Center" (the "Columbia Center Building") at the address
commonly known as 16400 SE Nautilus Drive, Vancouver, Washington 98683, which
premises are more particularly described in the CCB Lease and defined therein as
the Premises and referred to herein as the “CCB Premises”.
B.Landlord is the owner of certain real property consisting of approximately
5.37 acres located at the corner of SE 177th Avenue and SE 6th Way, Vancouver,
Washington (the "Real Property"), which Real Property is shown on Exhibit B
attached hereto and incorporated herein. Tenant desires that certain
improvements, referred to herein as the Site Improvements (defined below) and
the Building (defined below) shall be constructed by Landlord on the Real
Property. Landlord is willing to develop the Site Improvements and lease the
Building to Tenant on the terms and conditions set forth in below.
C.Tenant and Landlord have agreed that Tenant will move from a portion of the
CCB Premises to the Premises (defined below) as more particularly set forth in
the CCB Fifth LMA.
NOW THEREFORE, in consideration of the foregoing, the receipt of which is
acknowledged, and of the mutual agreement of the parties hereto to the terms and
conditions hereinafter contained, Landlord and Tenant hereby covenant and agree
as follows:
1.
Basic Lease Terms.

1.Effective Date of Lease. Notwithstanding any provisions to the contrary
contained herein, the provisions of this Lease shall be effective on that date
as of which both Landlord and Tenant have executed this Lease as shown next to
the respective signatures below (the "Effective Date").
2.Landlord. Columbia Tech Center, L.L.C., a Washington limited liability company
("Landlord").
Address for Payment of Rent:    Columbia Tech Center, L.L.C.
Unit 37 - ctc651 - nautil03
PO Box 4800
Portland, OR 97208-4800
(The unit number must be listed on a separate line from the PO Box.)
    
Address For Notices:    Columbia Tech Center, L.L.C.
Attn: Real Estate Counsel - ctc651/nautil03
15350 S.W. Sequoia Parkway, Suite 300
Portland, OR 97224
Additional Contact Information:    Telephone:     (503) 624‑6300




--------------------------------------------------------------------------------




Facsimile:     (503) 624‑7755
3.Tenant.     Nautilus, Inc., a Washington corporation ("Tenant").
Trade Name:                     Nautilus
Address for Invoices:    Nautilus, Inc.    
Attn: Accounts Payable
Address of Premises
Vancouver, WA 98683


To be confirmed by written notice given by Tenant to Landlord after the
Commencement Date.
Address for Notices
after Commencement Date:    Nautilus, Inc.    
Attn: Wayne Bolio
Address of Premises
Vancouver, WA 98683


To be confirmed by written notice given by Tenant to Landlord after the
Commencement Date.


Address for Notices    Nautilus, Inc.
before Commencement Date:    Attn: Wayne Bolio
16400 SE Nautilus Drive
Vancouver, WA 98683


Additional Contact Information:    Telephone:    (360) 859-2511    Facsimile:
    Same


Taxpayer ID Number:    94-3002667
4.Building. The approximately fifty one thousand eight hundred thirty three
(51,833) square foot one (1) story painted concrete office building to be built
consistent in design, construction, workmanship and materials with other office
buildings located within the Park as shown on Exhibit B (the "Building") and to
be known as "Building 651".
5.Site Improvements. The "Site Improvements" shall include all items specified
in the Construction Documents (as defined below) relating to site development
including, without limitation, all site grading and preparation of the site
surface for construction; installation of underground utilities to the proposed
Building and for the site (including domestic and fire control water, exterior
fire hydrants, sanitary sewer, storm water collection detention and disposal,
natural gas, telecommunications conduit, electric power); paving, striping and
traffic or parking signing; curbs and gutters; concrete flatwork; exterior
lighting (except for that mounted on the building); monument sign; and
landscaping and irrigation related to the landscaping to be located on the Real
Property.
6.Premises; Premises Area. All of the Building to be located at the address
commonly known as the corner of SE 177th Avenue and SE 6th Way, Vancouver,
Washington as generally shown on the attached Exhibit B (the "Premises"). The
Premises shall consist of approximately 51,833 square feet of office space (the
"Premises Area").
7.Outside Area. All areas and facilities within the Park (as defined below) not
appropriated to the exclusive occupancy of tenants, including all non‑reserved
vehicle parking areas, traffic lanes, driveways, sidewalks, pedestrian walkways,
landscaped areas, signs, service delivery facilities, truck maneuvering areas,
trash disposal facilities, common storage areas, common utility facilities and
all other areas for non-exclusive use (the "Outside Area"). Landlord reserves
the right to change, reconfigure or rearrange the Outside Area




--------------------------------------------------------------------------------




and to do such other acts in and to the Outside Area as Landlord deems necessary
or desirable.
8.Park. The project in which the Premises and Building are located (and which
includes the Premises and Building) is commonly known as Columbia Tech Center
(the "Park"), as shown on Exhibit A attached hereto and incorporated herein.
9.Permitted Use. Tenant shall use the Premises only for (i) general,
administrative and executive office purposes, call center, storage, retail sales
and displays and such other lawful uses as are incidental to and required to
support the general, administrative and executive office use of the Premises by
Tenant, such as computer operations, telecommunications and employee support
areas (i.e., training facilities, lunchrooms and vending machines) and (ii)
research and development functions, both for the exclusive use of Tenant and its
employees, contractors, agents and invitees (the "Permitted Use").
10.Lease Term.
1.Commencement Date. The date as of which Landlord delivers the Premises to
Tenant pursuant to Paragraph 2 (the "Commencement Date"), which date is
estimated to be September 1, 2012.
2.Expiration Date. The Lease Term shall expire approximately eighty-four (84)
full calendar months following the Commencement Date (the "Expiration Date"),
which date is estimated to be August 31, 2019, subject to Paragraphs 1.11.2, 3.1
and 26.2.
3.Initial Term. The "Initial Term" shall be for a duration of eighty-four (84)
full calendar months commencing on the Commencement Date and expiring on the
Expiration Date. If the Commencement Date does not occur on the first day of a
month, the Initial Term shall include that portion of the month in which the
Commencement Date occurs which follows the Commencement Date (the "First Partial
Month").
11.Base Rent. Subject to Paragraphs 1.11.1, 1.11.2 and 5.1, monthly payments of
base rent ("Base Rent") shall be according to the following schedule:
Period of Time
Monthly
Base Rent
September 1, 2012 through August 31, 2019
$82,500.00



1.First Partial Month Payment. If the Commencement Date does not occur on the
first day of a month, Base Rent for the First Partial Month shall be equal to
the initial monthly Base Rent set forth in the chart above, prorated to reflect
the number of days during the First Partial Month.
2.Actual Dates and Monthly Base Rent Schedule. If the actual Commencement Date
is different than the estimated date set forth in Paragraph 1.10.1, Landlord and
Tenant shall execute a "Confirmation of Commencement Date Letter" to modify the
Commencement Date, the Expiration Date and monthly Base Rent schedule set forth
above to reflect the actual dates for the Commencement Date, the Expiration Date
and the actual monthly Base Rent schedule, which shall be executed by Tenant
within fifteen (15) days following receipt of written request from Landlord and
thereafter shall be incorporated into this Lease. Notwithstanding Paragraph 25.7
of this Lease, Landlord may send the Confirmation of Commencement Date Letter to
Tenant by regular U.S. mail.
12.Security Deposit. Eighty-Two Thousand Five Hundred and No/100 Dollars
($82,500.00), subject to the provisions of Paragraph 6.
13.Tenant's Proportionate Share(s). Subject to Paragraph 10.2, Tenant's initial
proportionate share for Taxes (as defined in Paragraph 10.3) and proportionate
share for Operating Expenses (as defined in Paragraph 10.4) is 100%.
14.CC&Rs. For purposes of this Lease, the term "CC&Rs" shall mean, collectively,
the following documents, all of which are recorded in the official records of
Clark County, Washington: (i) Master Declaration of Protective Covenants,
Conditions, Restrictions and Easements for Columbia Tech Center by Columbia Tech
Center, L.L.C., a Washington limited liability company (for purposes of this
Paragraph 1.14 only, "CTC") and Reed Abney Revard, L.L.C., a Washington limited
liability company, recorded on




--------------------------------------------------------------------------------




January 17, 1997 as Instrument No. 9701170005, Washington (as amended by
(A) Amendment to Master Declaration of Protective Covenants, Conditions,
Restrictions and Easements for Columbia Tech Center by Columbia Tech Center
Master Association, a Washington nonprofit corporation (the "Association"),
recorded on August 13, 2002 as Instrument No. 3500189, (B) Second Amendment to
Master Declaration of Protective Covenants, Conditions, Restrictions and
Easements for Columbia Tech Center by the Association, recorded on August 13,
2002 as Instrument No. 3500390, and (C) Third Amendment to Master Declaration of
Protective Covenants, Conditions, Restrictions and Easements for Columbia Tech
Center by the Association, recorded on November 22, 2004 as Instrument
No. 3910991), collectively, the "Master Covenants"); and (ii) that certain
Development Agreement by and between CTC and the City of Vancouver, Washington,
a Washington municipal corporation (the "City"), recorded on April 3, 2001 as
Instrument No. 3305320 (as amended by (A) Addendum to Columbia Tech Center
Development Agreement by CTC, Clark Community College District No. 14
Foundation, a Washington nonprofit corporation and the City, recorded on
March 26, 2003 as Instrument No. 3608344, (B) Second Addendum to Columbia Tech
Center Development Agreement by CTC and the City, recorded on July 2, 2003 as
Instrument No. 3667929, and (C) Third Addendum to Columbia Tech Center
Development Agreement by CTC and the City, recorded on July 15, 2005 as
Instrument No. 4017454), collectively, the "Development Agreement"), as such
CC&Rs may be amended and/or supplemented from time to time, except for any
amendment or supplement that would place material additional limitations on
Tenant's Permitted Use of the Real Property, the Site Improvements, the
Building, or the Premises. Landlord has previously delivered a copy of the CC&Rs
to Tenant.
15.Landlord's Work. Those improvements to the Premises to be constructed by
Landlord pursuant to Paragraph 2.1 below ("Landlord's Work").
16.Guarantor(s). None.
17.Fiscal Year. January 1 through December 31 (each, a "Fiscal Year").
18.Base Year. 2012 ("Base Year").
This lease (this "Lease") is entered into by Landlord and Tenant as of the
Effective Date set forth in the Basic Lease Terms.
2.
Landlord's Work.

1.Landlord's Work. The Premises shall be delivered to Tenant with Landlord's
Work substantially completed as set forth herein.
1.Preliminary Plan and Specs. Landlord shall construct the proposed Site
Improvements and Building in accordance with the preliminary plan attached
hereto and incorporated herein as Exhibit C (the "Preliminary Plan") and the
Standard Specifications for Tenant Spaces attached hereto and incorporated
herein as Exhibit D (the "Specs") (the Preliminary Plan and the Specs are
collectively referred to herein as "Landlord's Work"). Landlord has prepared the
Preliminary Plan at Landlord's sole cost and expense.
2.Construction Documents. Landlord shall cause to be prepared the initial draft
plans, specifications, engineering drawings and other documents required with
respect to Landlord's Work (the "Proposed Construction Documents"). Landlord's
architect shall submit two (2) complete sets of the Proposed Construction
Documents to Tenant for Tenant's review and approval. Tenant, as promptly as is
reasonably practicable, shall review and approve the Proposed Construction
Documents, (or deny approval in which case Tenant shall specifically and
precisely state the objections Tenant has to the submitted plans and
specifications as well as what elements Tenant approves), however Tenant shall
take no more than ten (10) business days for such review. If Tenant timely
objects to the Proposed Construction Documents, then the parties will (a)
cooperate and work together in a timely fashion to finalize the fully completed
plans and specifications for Landlord's Work sufficient for obtaining building
permits and development of the Premises in preparation for occupancy by the
Tenant (the "Construction Documents") and (b) make whatever revisions,
alterations, or modifications are necessary so that the Proposed Construction
Documents are approved by the parties within ten (10) business days after the
notice of objection. Tenant will approve the Proposed Construction Documents if
they are consistent with the Preliminary Plan and in conformance with the Specs,




--------------------------------------------------------------------------------




provided, however, if the Proposed Construction Documents include any variances
to the Preliminary Plan or the Specs as a result of site specific conditions or
Applicable Laws, Tenant shall be obligated to accept these variances so long as
they do not result in any material modification of the Building or the Premises.
If the parties have not approved the Construction Documents, or any modification
thereof, within twenty (20) business days after initial submittal of the
Proposed Construction Documents to Tenant, then any dispute between Landlord and
Tenant relating thereto will be determined in accordance with the dispute
resolution procedure set forth in Paragraph 2.9 below.
3.Costs for Landlord's Work. Landlord has agreed to construct Landlord's Work
without additional charge to Tenant, subject to the provisions of this Paragraph
2.1.3 and Paragraph 2.4.2. During the process of the approval of the
Construction Documents, if Tenant requests upgrades or changes inconsistent with
the Preliminary Plan or Specs attached hereto that result in a cost increase,
then Tenant shall be responsible for reimbursing Landlord for all costs incurred
or to be incurred in connection with such upgrades or changes.
2.Construction Representative. Each party designates the following individuals
as such party's "Construction Representative" who shall have the authority to
act and speak for such party in connection with the development of the
Construction Documents and during construction of Landlord's Work as set forth
in this Section 2:
For Landlord:    Dick Krippaehne
c/o Pacific Realty Associates, L.P.
503/624-6300
For Tenant:    Vern Brooks
Nautilus, Inc.
360/859-6535
    
3.Commencement of Landlord's Work; Substantial Completion Date. Upon approval of
the Construction Documents, Landlord agrees that it will, at its sole cost and
expense, commence and diligently pursue to completion the design, development,
and construction of Landlord's Work on the Premises as described in this Lease
in a good and workmanlike manner, in compliance with all governmental laws,
codes, ordinances and regulations and at the times and subject to the provisions
hereof. As soon as practicable after approval of the Construction Documents by
Landlord and Tenant, but in all events within fifteen (15) days thereafter,
Landlord shall give written notice to Tenant (the "Construction Notice") stating
the estimated date by which construction of Landlord's Work will be
substantially completed (as defined below). Thereafter, Landlord shall give
Tenant notice of the date that construction of Landlord's Work is Substantially
Completed (the "Substantial Completion Date"). As used herein, the term
"Substantial Completion" or "Substantially Completed" shall mean that, in the
opinion of Landlord's architect, Landlord's obligations to construct Landlord's
Work as provided in this Section 2 have been completed in accordance with the
Construction Documents so that the Premises can be fully occupied and used for
the Permitted Use, subject only to completion of minor punchlist items.
4.Change Orders. During the course of construction of Landlord's Work, Tenant or
Landlord may propose changes to the Construction Documents. Approved changes
shall be directed and made by a written numbered "Change Order" prepared by
Landlord's contractor and approved by Landlord's architect or by Landlord. Any
proposed changes and the resulting Change Orders shall be approved, accounted
for and the time for construction adjusted as follows:
1.Change Order(s) resulting from the action of applicable ordinances or codes or
resulting from conditions not readily or reasonably apparent at the time of
preparation of the Construction Documents shall be subject to the approval of
Landlord alone in its sole and absolute discretion and any Delay resulting from
such Change Order(s) shall be added to the time granted hereunder for Landlord's




--------------------------------------------------------------------------------




performance of the construction. No change in rent due under this Lease or other
payment to Landlord shall result from a Change Order(s) covered by this
subparagraph.
2.Landlord will not be obligated to include in the Premises any elements other
than the elements set forth in the approved Construction Documents. If, after
Tenant's approval of the Construction Documents, Tenant desires a change from
the work approved in the Construction Documents (a "Tenant Change Order"), the
Tenant Change Order must be requested in writing by Tenant to Landlord and shall
be subject to the approval of Landlord in its commercially reasonable
discretion, provided however, if any Tenant Change Order results in a delay
which interferes with Landlord's obligations to deliver a portion of the CCB
Premises to PeaceHealth, a Washington nonprofit corporation or its successors or
assigns, then Landlord can withhold its approval in its sole and absolute
discretion. If Landlord fails to approve or reject the request within ten (10)
business days after submission of the same to Landlord, the Tenant Change Order
will be deemed disapproved. If Landlord approves the request, within ten (10)
business days of such approval, Landlord will cause its contractor to provide to
Tenant for Tenant's approval, the estimated cost of implementing the Tenant
Change. Additional costs resulting from any Tenant Change Order shall be paid
for in full by Tenant within thirty (30) days of written request from Landlord
accompanied by reasonable supporting documentation that such sums have been
expended. Any delay resulting from a Tenant Change Order shall be added to the
time granted hereunder for Landlord's performance of the construction.
3.Change Order(s) proposed by Landlord that change the work approved in the
Construction Documents shall be subject to the approval of Tenant (which
approval shall not be unreasonably withheld and which shall be delivered or
denied within ten (10) business days following receipt of request for such
approval from Landlord), but any Delay resulting from such Change Order(s) shall
be added to the time granted hereunder for Landlord's performance of the
construction. No change in rent or other payment to Landlord shall result from
any Change Order(s) covered by this subparagraph.
Without limiting the foregoing, the costs of correcting any construction or
design deficiencies in the Building in connection with Landlord's initial
construction of the Building pursuant to this Lease (whether or not a Change
Order results therefrom) shall not be paid for by Tenant but, if such deficiency
is discovered prior to Landlord's delivery of the Building to Tenant, any Delay
resulting therefrom shall be added to the time granted hereunder for Landlord's
performance of the construction. No change in rent or other payment to Landlord
shall result from any situation covered by this paragraph.
5.Delay. Notwithstanding any provisions to the contrary contained in this Lease
or otherwise, Landlord shall be excused for any delays in the performance of its
obligations under this Lease caused by (i) acts or omissions of Tenant or
Tenant's employees, agents, or contractors (including without limitation delays
occasioned by compliance with Change Order(s)) or (ii) acts, occurrences or
events beyond the reasonable control of Landlord and/or employees, contractors,
architect, space planner and agents working on Landlord's Work on behalf of
Landlord including, without limitation, labor disputes, material shortages,
riot, fire, flood, windstorm, acts of God, force majeure and the like
(singularly and collectively, "Delay"). In the event of any such Delay, Landlord
shall promptly notify Tenant in writing of the Delay, its anticipated duration
and which portions of Landlord's Work are affected by the Delay. Landlord shall
not be relieved of any obligation contained in this Lease by reason of such
Delay, although the scheduled Substantial Completion Date as indicated in the
Construction Notice given pursuant to Section 2.3 and/or the Commencement Date,
as appropriate, shall be extended by a period of time equal to the actual delay
in construction caused by such Delay.
6.Punchlist Items. As soon as practicable after the Substantial Completion Date,
but in no event more than five (5) days thereafter, representatives of Landlord
and Tenant shall make a joint inspection of Landlord's Work. The existence of
any "punchlist"‑type items shall not postpone the Commencement Date of this
Lease. Any "punchlist" items which Landlord and Tenant agree have not been
completed according to the Construction Documents shall be remedied and
completed by Landlord as soon as practicable, but in




--------------------------------------------------------------------------------




any event within thirty (30) days of such inspection unless completion is
impossible or impracticable within such thirty (30) day period, in which event
such work will be completed as quickly as reasonably practicable. Tenant, if
then in possession of the Premises, agrees to allow Landlord and its employees,
contractors, architect, space planner and agents working on Landlord's Work
reasonable access for the purposes of completing Landlord's obligations under
this Section 2.6, and Tenant agrees to cooperate in all respects to facilitate
such remedial actions. Within two (2) business days following Landlord's
completion of its obligations (if any) under this Section 2.6, Landlord and
Tenant shall jointly re‑inspect Landlord's Work to confirm that Landlord has
complied with its obligations under this Section 2.6. Upon such confirmation,
Landlord and Tenant shall evidence such confirmation in writing (the "Completion
Certificate"). Landlord's obligations with respect to construction of Landlord's
Work shall be deemed to have been fully satisfied on that date that is the later
to occur of the date of issuance of the Completion Certificate or the date of
issuance of a final occupancy certificate by the appropriate government agency.
7.Warranties. Landlord warrants that Landlord's Work shall be completed (i) in a
good and workmanlike manner, free from material defect (patent and/or latent) in
workmanship and/or materials, and (ii) in substantial conformity with the
Construction Documents and all applicable laws and codes existing at the time of
the mutual approval of the Construction Documents. The foregoing warranty shall
be effective for any claims made by Tenant during a period of one (1) year from
the Commencement Date. Upon the expiration of such warranty, Landlord's repair
obligations shall be as set forth in the Lease.
8.Contingency. Landlord's obligation to perform Landlord's Work and deliver the
Premises is contingent upon Landlord receiving all necessary permits and
approvals for the same from all applicable governmental agencies and public
utilities, provided that Landlord has used good faith commercially reasonable
efforts to obtain such permits and approvals. Landlord represents to Tenant that
to its knowledge, as of the Effective Date, there are no permits or approvals
that Landlord will not be able to obtain on a timely basis through the use of
commercially reasonable efforts.
9.Dispute Resolution.
1.Disputes Subject to Mediation and Arbitration. Any dispute between the parties
relating to the Construction Documents will be resolved solely by mediation and
arbitration in accordance with the provisions of this Paragraph 2.9.
2.Initial Mediation. Landlord and Tenant will attempt in good faith first to
mediate the dispute and use their best efforts to reach agreement on the matters
in dispute. In the event that the parties are unable to resolve the dispute or
controversy within ten (10) days of the date a controversy arises, either party
may, by delivering five (5) days written request to the other party, employ the
services of a third person mutually acceptable to the parties to conduct and
commence mediation within ten (10) days of the employment. If the parties are
unable to agree on such a third person, or, if on completion of such mediation,
the parties are unable to agree and settle the dispute, then the dispute will be
referred to arbitration in accordance with Paragraph 2.9.3 below.
3.Arbitration. Any dispute between the parties that is to be resolved by
arbitration as provided in this Paragraph 2.9.3 will be settled and decided by
arbitration conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association as then in effect (the “Arbitration Rules”),
except as provided below. Any such arbitration will be held and conducted in
Vancouver, Washington, before one (1) arbitrator who will be selected by mutual
agreement of the parties; if agreement is not reached on the selection of an
arbitrator within fifteen (15) days of receipt of a written demand for
arbitration as set forth below, then an arbitrator will be appointed by the
presiding judge of the District Court of the Clark County Washington. The
provisions of the Arbitration Rules will apply and govern the arbitration
subject, however, to the following:
(i)Any demand for arbitration must be in writing and must be made within ten
(10) days after the claim, dispute, or other matter in question has arisen,
subject to Paragraph 2.9.2. The arbitration proceeding must commence within ten
(10) days of appointment of the arbitrator, and all document exchange and other
discovery of evidence must be completed within ten (10) days of the appointment.




--------------------------------------------------------------------------------




(ii)The arbitrator appointed must be a former or retired judge or practicing
attorney with at least fifteen (15) years experience in real property and
commercial and construction matters.
(iii)The arbitrator will resolve the controversy in accordance with the
Arbitration Rules, Applicable Law, and the terms and conditions of this Lease.
Thereafter, the arbitrator will prepare in writing and provide to the parties
his or her decision, including factual findings and reasons on which the
decision is based.
(iv)The arbitration proceeding must be conducted and completed within five (5)
days after its commencement, and the decision of the arbitrator must be made
within forty-five (45) days from the date of receipt of the written demand for
arbitration.
(v)The prevailing party will be awarded reasonable attorneys' fees, expert and
nonexpert witness costs and expenses, and other costs and expenses incurred in
connection with the arbitration, unless the arbitrator, for good cause,
determines otherwise.
(vi)Costs and fees of the arbitrator will be borne by the non-prevailing party,
as and to the extent determined by the arbitrator.
(vii)The decision of the arbitrator, which may include equitable relief, will be
final, conclusive and binding, and judgment may be entered on the decision in
accordance with Applicable Law in any court having jurisdiction over the matter.
3.Delivery; Obligation to Relocate; Termination Rights.
1.Delivery; Obligation to Relocate. Subject to the provisions of this Section 3,
Landlord shall deliver the Premises with Landlord's Work Substantially Complete
on or about the Commencement Date. Promptly upon Landlord's Substantial
Completion Landlord's Work, Tenant will relocate from the Remaining Level 3
Premises (as defined in the CCB Fifth LMA) to the Premises.
1.Deferred Delivery. Should Landlord be unable to deliver possession of the
Premises with Landlord's Work Substantially Complete by October 1, 2012, Tenant
may elect to defer delivery of the Premises until March 1, 2013, by providing
written notice of such deferral by no later than October 5, 2012 ("Tenant's
Deferral Notice"). If Tenant provides Tenant's Deferral Notice, then, subject to
Paragraphs 3.1.2 and 3.1.3, (i) Tenant shall take possession of the Premises on
March 1, 2013, and (ii) Tenant and Landlord shall execute the Confirmation of
Commencement Date Letter referenced in Paragraph 1.11.2.
3.1.2    Tenant's Right to Terminate. If Tenant provides Tenant's Deferral
Notice and Landlord does not deliver possession of the Premises with Landlord's
Work Substantially Complete by March 1, 2013 and provided that such failure to
deliver is not as a result of a Delay as defined in Paragraph 2.5, then Tenant
shall have the right to terminate this Lease by giving written notice of its
intent to terminate by March 4, 2013 ("Tenant's Notice of Intent to Terminate").
If Landlord, within ninety (90) days its receipt of Tenant's Notice of Intent to
Terminate ("Delivery Deadline"), does not deliver possession of the Premises to
Tenant with Landlord's Work Substantially Complete, then this Lease and the CCB
Lease shall immediately terminate, and Tenant will vacate the CCB Premises in
the condition required by the CCB Lease (the "Required Condition") within one
hundred eighty (180) days of the Delivery Deadline. Within ten (10) days after
the CCB Premises are surrendered in the Required Condition, Landlord shall pay
liquidated damages in the amount of One Million and 00/100 Dollars
($1,000,000.00) to Tenant. The parties agree that this amount represents fair
and reasonable liquidated damages and will be Tenant's sole and exclusive remedy
for Landlord's failure to deliver the Premises. If this Lease is terminated
pursuant to this Paragraph 3.1.2, neither Landlord nor Tenant shall have any
further obligations under this Lease except those obligations which survive
termination of this Lease by their terms.
______________
______________
Landlord's initials
Tenant's initials



3.1.3    Landlord's Right to Terminate. If Tenant provides Tenant's Deferral
Notice and




--------------------------------------------------------------------------------




Landlord does not deliver possession of the Premises with Landlord's Work
Substantially Complete by March 1, 2013, Landlord shall have the right to
terminate this Lease if it in good faith reasonably believes that even with
diligent efforts by Landlord it will not be able to deliver the Premises within
ninety (90) days thereafter by giving written notice of termination by March 10,
2013 ("Landlord's Termination Notice"). In such event, this Lease and the CCB
Lease shall immediately terminate, and Tenant will vacate the Columbia Center
Building in the Required Condition within one hundred eighty (180) days after
the date of Landlord's Termination Notice. Within ten (10) days after the CCB
Premises are surrendered in the Required Condition, Landlord shall pay
liquidated damages in the amount of One Million and 00/100 Dollars
($1,000,000.00) to Tenant. The parties agree that this amount represents fair
and reasonable liquidated damages and will be Tenant's sole remedy for
Landlord's failure to deliver the Premises. If this Lease is terminated pursuant
to this Paragraph 3.1.3, neither Landlord nor Tenant shall have any further
obligations under this Lease except those obligations which survive termination
of this Lease by their terms.
______________
______________
Landlord's initials
Tenant's initials



3.2    Other Delivery. In the event (a) Landlord is unable to deliver possession
of the Premises by October 1, 2012 and Tenant does not provide Tenant's Deferral
Notice or (b) Landlord does not deliver the Premises by March 1, 2013 and
neither Landlord nor Tenant exercises its right to terminate pursuant to
Paragraphs 3.1.2 or 3.1.3, then (i) Tenant shall take possession of the Premises
promptly after Landlord notifies Tenant that the Premises are ready for delivery
to Tenant as set forth in this Lease, (ii) the Commencement Date shall be
deferred until Landlord delivers notice tendering possession to Tenant if such
delay is not caused by Tenant or Tenant's employees, agents or contractors, and
(iii) Tenant and Landlord shall execute the Confirmation of Commencement Date
Letter referenced in Paragraph 1.11.2.
4.
Lease Term; Early Entry.

1.Lease Term. The term of this Lease shall commence on the Commencement Date and
expire on the Expiration Date (the "Lease Term").
2.Early Entry. At such time as Landlord notifies Tenant that Early Entry
(defined below) is permissible, Tenant will have a right of access to the
Premises during construction for the purposes of Tenant's public relations,
marketing, information technology, security systems, furniture, fixtures, and
equipment contractors and a reasonable opportunity for introduction and storage
of Tenant's materials and equipment ("Early Entry"). Landlord shall have the
right to withdraw such right of access for any reason upon twenty-four (24)
hours' written notice to Tenant. Landlord shall not be liable in any way for any
injury, loss or damage which may occur to any of Tenant's property or
installations in the Premises during such Early Entry period, except to the
extent caused by Landlord's gross negligence or willful misconduct. Tenant shall
indemnify, defend and hold harmless Landlord for, from, against and regarding
all claims, loss, liabilities, costs, damages, fees and expenses arising out of
or related to the activities of Tenant or its employees, contractors, agents,
suppliers or invitees in the Premises. Tenant shall not allow any liens to
attach to the Premises as a result of its activities during Early Entry. Tenant
shall be responsible for and shall promptly repair any damage to the Premises or
Landlord's Work therein arising out of Tenant's Early Entry onto the Premises
hereunder. Tenant acknowledges and agrees that any Early Entry by or on behalf
of Tenant shall be at Tenant's sole risk and that, prior to any such Early
Entry, Tenant shall deliver to Landlord the certificates of insurance required
under Paragraph 13.2 of this Lease. Tenant shall be responsible for coordinating
its work schedule with the schedule for Landlord's Work. Neither Tenant, its
agents, employees nor contractors shall interfere with construction of any
portion of Landlord's Work so as to cause delay or additional cost to Landlord
in Landlord's performance of its obligations hereunder. If, in Landlord's
reasonable discretion, any such interference occurs, Tenant shall cease (or
cause the cessation of) such interference immediately




--------------------------------------------------------------------------------




following notice from Landlord thereof and the failure of Tenant to cease (or
cause the cessation of) such interference shall be deemed a Delay. The
Expiration Date shall be unchanged by such Early Entry. All provisions of this
Lease shall be in effect from the date of Early Entry; however, Base Rent shall
be abated until the Commencement Date.
5.Rent Payment.
1.Base Rent; Additional Rent. During the Lease Term, Tenant shall pay to
Landlord the Base Rent for the Premises set forth in the Basic Lease Terms and
all amounts other than Base Rent that this Lease requires ("Additional Rent")
without demand, deduction or offset. Payment shall be made in U.S. currency by
checks payable to Landlord and mailed to the address for rent payments as set
forth above or as otherwise may be designated in writing by Landlord. In the
event of a First Partial Month (defined in Paragraph 1.11.1), Tenant shall pay
Base Rent for such First Partial Month, calculated pursuant to Paragraph 1.11.2,
immediately upon receipt of Landlord's invoice therefor. Thereafter, Base Rent
and Additional Rent shall be payable in advance on the first day of each month
during the Lease Term without demand. Base Rent and Additional Rent for any
partial month during the Lease Term shall be prorated to reflect the number of
days during the relevant month. Payment by Tenant or receipt by Landlord of any
amount less than the full Base Rent or Additional Rent due from Tenant, or any
disbursement or statement on any check or letter accompanying any check or rent
payment, shall not in any event be deemed an accord and satisfaction. Landlord
may accept such check or payment without prejudice to Landlord's right to
recover the balance of such rental or pursue any other remedy provided in this
Lease.
2.Lockbox Payments. If Landlord directs Tenant to pay Base Rent, Additional Rent
or other charges under this Lease to a "lockbox" or other depository whereby
checks issued in payment of such items are initially cashed or deposited by a
person or entity other than Landlord (albeit on Landlord's authority) then, for
any and all purposes under this Lease: (i) Landlord shall be deemed to have
accepted such payment if (and only if) within said five (5) day period, Landlord
shall not have immediately refunded (or attempted to immediately refund) such
payment to Tenant and (ii) Landlord shall not be bound by any endorsement or
statement on any check or any letter accompanying any check or payment and no
such endorsement, statement or letter shall be deemed an accord and
satisfaction. Landlord or Landlord's bank may accept such check or payment
without prejudice to Landlord's right to recover the balance of such rent or
pursue any other remedy provided in this Lease, at law or in equity.
6.Security Deposit.
Pursuant to Paragraph 1.11 and Section 5 of the Original CCB Lease, Landlord
currently holds a Security Deposit in the amount of One Hundred Twelve Thousand
Eight Hundred Fifty-Five and 58/100 Dollars ($112,855.58) ("CCB Lease Security
Deposit"). On the Commencement Date of this Lease, Eighty Two Thousand Five
Hundred and 00/100 Dollars ($82,500.00) of the CCB Lease Security Deposit shall
be released from obligations with respect to the CCB Lease and transferred to
this Lease to be held by Landlord as the Security Deposit described in
Paragraph 1.12 herein. The balance of the CCB Lease Security Deposit shall be
released to Tenant as provided in the CCB Fifth LMA. The Security Deposit shall
be held by Landlord to secure Tenant's obligations under this Lease; however,
the Security Deposit is not an advance rental deposit nor a measure of
Landlord's damages for a default by Tenant under this Lease. Landlord may
commingle the Security Deposit with its funds and shall have no obligation to
pay any interest on the Security Deposit. Landlord shall have the right to
offset against the Security Deposit any sums owing from Tenant to Landlord and
not paid when due, any damages caused by Tenant's default, the cost of curing
any default by Tenant should Landlord elect to do so, and the cost of performing
any repair, maintenance or cleanup that is the responsibility of Tenant under
this Lease. Offset against the Security Deposit shall not be an exclusive remedy
in any of the above cases but may be invoked by Landlord, at its option, in
addition to any other remedy provided by law or this Lease for Tenant's
nonperformance. Landlord shall give notice to Tenant each time an offset is
claimed against the Security Deposit, and unless the Lease is terminated, Tenant
shall within ten (10) days after such notice deposit with Landlord a sum equal
to the amount of the offset so that the total deposit amount, net of offset,
shall remain constant throughout the Lease Term. Tenant's failure to make such




--------------------------------------------------------------------------------




deposit after offset shall be a default under this Lease. Any remaining balance
of such Security Deposit (together with a reasonable accounting and supporting
evidence of the amounts, if any, withheld from the Security Deposit) shall be
returned by Landlord to Tenant (or, at Landlord's option, to the last assignee
of Tenant) when Tenant's obligations under this Lease have been fulfilled.
7.
Use of the Premises; Hazardous Substances.

1.Permitted Use. Subject to Tenant's acknowledgment set forth in Paragraph 2.1,
the Premises shall be used for the Permitted Use set forth in the Basic Lease
Terms and for no other purpose without Landlord's prior written consent which
may be withheld in Landlord's sole and absolute discretion.
2.Compliance with Applicable Laws and Requirements. In connection with its use,
Tenant shall at its expense comply with the CC&Rs, all applicable laws,
ordinances, regulations, codes and orders of any governmental or other public
authority including without limitation, any and all Environmental Laws as
defined in Paragraph 7.7.6 (collectively, together with any supplements or
modifications thereto, "Applicable Laws"), and also including, without
limitation, those requiring alteration of the Premises because of Tenant's
specific use or required pursuant to Paragraph 7.7; shall create no nuisance nor
allow any objectionable liquid, odor, or noise to be emitted from the Premises;
shall store no gasoline or other highly combustible materials on the Premises
which would violate any applicable fire code or regulation nor conduct any
operation that shall increase Landlord's fire insurance rates for the Premises,
the Building or the Park; shall not invalidate or impair any roof warranty; and
shall not overload the floors or electrical circuits of the Premises. Tenant, at
Tenant's sole cost and expense, shall obtain and maintain any and all permits
and licenses required in order for Tenant to operate the Permitted Use in the
Premises.
3.No Overloading. Without limiting the foregoing and subject to Paragraph 7.5,
Tenant, at Tenant's sole cost and expense, shall install in the Premises only
such equipment as is customary for general office use and shall not overload the
walls, ceilings, floors or electrical circuits of the Premises or Building. Any
power-driven machinery or equipment which Tenant proposes to install shall be
subject to Landlord's prior written consent, which shall not unreasonably be
withheld; without limiting the foregoing, such consent may be conditioned upon
Tenant retaining at Tenant's sole cost and expense (i) a qualified electrician
selected by Landlord whose opinion shall control regarding electrical circuits
and (ii) a qualified engineer or architect selected by Landlord whose opinion
shall control regarding floor loads. If equipment installed or used by Tenant
generates heat, any additional air conditioning or ventilation desired by Tenant
shall be installed only following Tenant's receipt of Landlord's consent as
provided in Paragraph 7.5 at Tenant's sole cost and expense.
4.Signage. Landlord, at Landlord's sole cost and expense, shall either relocate
Tenant's sign located on the Columbia Center Building or have new signage of
similar design and quality constructed with dimensions appropriate for the
Building.
5.Alterations. Tenant shall make no alterations, additions or improvements to
the Premises without Landlord's prior written consent as provided herein and
without a valid building permit issued by the appropriate governmental agency.
To the extent that any alterations, additions or improvements to the Premises
constitute "Major Alterations" (as defined below), Landlord may withhold its
consent in Landlord's sole and absolute discretion; otherwise, Landlord's
consent to any alterations, additions or improvements to the Premises other than
Major Alterations shall not be unreasonably withheld. As used herein, "Major
Alterations" shall mean any alterations, additions or improvements (i) which are
visible from outside the Premises and/or Building (including design and
aesthetic changes), and/or (ii) to the exterior of the Building, the roof of the
Building, the heating, ventilation and/or air conditioning systems serving the
Premises, the fire sprinkler, plumbing, electrical, mechanical and/or any other
systems serving the Premises, any interior, load-bearing walls and/or the
foundation of the Building. Tenant shall notify Landlord in writing at least
fifteen (15) days prior to commencement of any such work to enable Landlord to
post a Notice of Non‑Responsibility or other notice deemed proper before the
commencement of such work. Any and all such alterations, additions or
improvements shall comply with all Applicable Laws including, without




--------------------------------------------------------------------------------




limitation, obtaining any required permits or other governmental approvals. Upon
termination of this Lease, any alterations, additions and improvements
(including without limitation all electrical, lighting, plumbing, heating and
air‑conditioning equipment, doors, windows, partitions, drapery, carpeting,
shelving, counters, and physically attached fixtures) made by Tenant shall at
once become part of the realty and belong to Landlord unless the terms of the
applicable consent provide otherwise, or Landlord requests that part or all of
the additions, alterations or improvements be removed. In such case, Tenant, at
its sole cost and expense, shall promptly remove the specified additions,
alterations or improvements and shall fully repair and restore the relevant
portion(s) of the Premises to the condition in which Tenant is otherwise
required to surrender the Premises under Paragraph 19.1, provided that Landlord
agrees Tenant shall have no obligation to remove the Landlord's Work.
6.Cabling. Tenant shall not install or cause to be installed any cabling or
wiring (collectively, "Cabling") without the prior written consent of Landlord
as provided in Paragraph 7.5. Any installation of Cabling shall be performed
pursuant to Paragraph 7.5, shall meet the requirements of the National
Electrical Code (as may be amended from time to time), and shall comply with all
Applicable Laws. On or prior to the expiration or earlier termination of this
Lease, Tenant, at Tenant's sole cost and expense, shall remove all Cabling so
installed unless Landlord, in its sole and absolute discretion, elects in
writing to waive this requirement. Any Cabling removed by Tenant shall be
disposed of by Tenant, at Tenant's sole cost and expense, in accordance with all
Applicable Laws.
7.Hazardous Substances.
1.Use of Hazardous Substances. Tenant shall not cause or permit any Hazardous
Substances (as defined in Paragraph 7.7.6) to be spilled, leaked, disposed of or
otherwise released on, under or about the Premises, the Outside Area or any
other portion of the Park. Subject to the provisions of this Paragraph 7.7,
(i) Tenant may use on the Premises only those Hazardous Substances typically
used in the prudent and safe operation of the Permitted Use, and (ii) Tenant may
store such Hazardous Substances on the Premises, but only in quantities
necessary to satisfy Tenant's reasonably anticipated needs. Notwithstanding the
foregoing, in no event shall Tenant use any chlorinated solvents on the
Premises. In addition to complying with Paragraph 7.2, Tenant shall exercise the
highest degree of care in the use, handling and storage of Hazardous Substances
and shall take all practicable measures to minimize the quantity and toxicity of
Hazardous Substances used, handled or stored on the Premises.
2.Notice of Release. Tenant shall notify Landlord, including delivery of notice
by facsimile (in addition to delivery of notice as set forth in Paragraph 25.7),
immediately upon becoming aware of the following: (i) any spill, leak, disposal
or other release of any Hazardous Substances on, under or about the Premises,
the Outside Area or any other portion of the Park; (ii) any notice or
communication from a governmental agency or any other person relating to any
Hazardous Substances on, under or about the Premises; or (iii) any violation of
any Environmental Laws with respect to the Premises or Tenant's activities on or
in connection with the Premises.
3.Spills and Releases. In the event of a spill, leak, disposal or other release
of any Hazardous Substances on, under or about the Premises, the Outside Area or
any other portion of the Park caused by Tenant or any of its contractors, agents
or employees or invitees, or the suspicion or threat of the same, Tenant shall
(i) immediately undertake all emergency response necessary to contain, cleanup
and remove the released Hazardous Substance(s), (ii) promptly undertake all
investigatory, remedial, removal and other response action necessary or
appropriate to ensure that any Hazardous Substances contamination is eliminated
to Landlord's reasonable satisfaction, and (iii) provide Landlord copies of all
correspondence with any governmental agency regarding the release (or threatened
or suspected release) or the response action, a detailed report documenting all
such response action, and a certification that any contamination has been
eliminated. All such response action shall be performed, all such reports shall
be prepared and all such certifications shall be made by an environmental
consultant reasonably acceptable to Landlord.
4.Investigations. If Landlord at any time during the Lease Term (including any
holdover period) reasonably believes that Tenant is not complying with any of
the requirements of this Paragraph 7.7,




--------------------------------------------------------------------------------




Landlord may require Tenant to furnish to Landlord, at Tenant's sole expense and
within thirty (30) days following Landlord's request therefor, an environmental
audit or any environmental assessment with respect to the matters of concern to
Landlord. Such audit or assessment shall be prepared by a qualified consultant
acceptable to Landlord.
5.Indemnity.
(i)Tenant's Indemnity. Tenant shall indemnify, defend and hold harmless
Landlord, its employees and agents, any persons holding a security interest in
the Premises or any other portion of the Park, and the respective successors and
assigns of each of them, for, from, against and regarding any and all claims,
demands, liabilities, damages, fines, losses (including without limitation
diminution in value), costs (including without limitation the cost of any
investigation, remedial, removal or other response action required by
Environmental Laws) and expenses (including without limitation attorneys fees
and expert fees in connection with any trial, appeal, petition for review or
administrative proceeding) arising out of or in any way relating to the use,
treatment, storage, generation, transport, release, leak, spill, disposal or
other handling of Hazardous Substances on, under or about the Premises by Tenant
or any of its contractors, agents or employees or invitees. Landlord's rights
under this Paragraph 7.7.5(i) are in addition to and not in lieu of any other
rights or remedies to which Landlord may be entitled under this Lease or
otherwise. In the event any action is brought against Landlord by reason of any
such claim, Tenant shall resist or defend such action or proceeding by counsel
satisfactory to Landlord upon Landlord's demand. The obligation to indemnify,
defend and hold harmless shall include, without limitation, (A) reasonable costs
incurred in connection with investigation of site conditions, (B) reasonable
costs of any cleanup, remedial, removal or restoration work required by any
federal, state or local governmental agency or political subdivision with
respect to Hazardous Substances, (C) diminution in value of the Premises and/or
any other portion of the Park, (D) damages arising from any adverse impact on
marketing of space in the Building and/or any other portion of the Park,
(E) reasonable sums paid in settlement of claims, attorneys fees, consultant and
laboratory fees and expert fees, and (F) the value of any loss of the use of the
Premises or any other portion of the Park or any part thereof.
(ii)Landlord's Indemnity. Landlord shall indemnify, defend and hold harmless
Tenant and its employees and agents and the respective successors and assigns of
each of them, for, from, against and regarding any and all claims, demands,
liabilities, damages, fines, losses (including without limitation diminution in
value), costs (including without limitation the cost of any investigation,
remedial, removal or other response action required by Environmental Laws) and
expenses (including without limitation attorneys fees and expert fees in
connection with any trial, appeal, petition for review or administrative
proceeding) arising out of or in any way relating to the actual or alleged use,
treatment, storage, generation, transport, release, leak, spill, disposal or
other handling of Hazardous Substances on the Premises by Landlord, or any of
its contractors, agents or employees or by Landlord's predecessors in interest
or previous tenants of the Premises. Tenant's rights under this
Paragraph 7.7.5(ii) are in addition to and not in lieu of any other rights or
remedies to which Tenant may be entitled under this Lease or otherwise. In the
event any action is brought against Tenant by reason of any such claim, Landlord
shall resist or defend such action or proceeding by counsel satisfactory to
Tenant upon Tenant's demand. The obligation to indemnify, defend and hold
harmless shall include, without limitation, reasonable sums paid in settlement
of claims, attorneys fees, consultant and laboratory fees and expert fees.
(iii)Survival. Subject to the provisions of this Paragraph 7.7.5 (iii), as
between Tenant and Landlord, Tenant's and Landlord's respective obligations
under this Paragraph 7.7.5 shall survive for a period of sixty (60) full
calendar months immediately following the expiration or termination of this
Lease for any reason. Notwithstanding any provision to the contrary, nothing
contained in the immediately preceding sentence shall be deemed to limit in any
manner a party's obligations under this Paragraph 7.7.5 or the survival thereof
to the extent (A) arising in connection with any claim, investigation, action or
other proceeding initiated or conducted by any governmental or other public or
regulatory agency or authority or (B) of any rights of contribution one party
may have against the other party under applicable Environmental




--------------------------------------------------------------------------------




Laws.
6.Definitions. The term "Environmental Laws" shall mean any and all federal,
state, or local laws, statutes, rules, regulations, ordinances, or judicial or
administrative decrees or orders relating to: (i) health, safety or
environmental protection; (ii) the emissions, discharges, releases or threatened
releases of pollutants, contaminants or toxic or hazardous materials into the
environment (including, without limitation, ambient air, surface water, ground
water or subsurface strata); or (iii) the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of, or
exposure to pollutants, contaminants or toxic or hazardous materials, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 USC §9601 et seq. ("CERCLA"), as amended and judicially and
administratively interpreted through the date hereof, and all regulations
promulgated thereunder as of such date. The term "Hazardous Substance"
(collectively, "Hazardous Substances") shall mean: (i) any products, materials,
solvents, elements, compounds, chemical mixtures, contaminants, pollutants, or
other substances identified as toxic or hazardous under CERCLA or any other
Environmental Laws; and (ii) the following substances: PCBs, gasoline, kerosene
or other petroleum products, toxic pesticides and herbicides, volatile and/or
chlorinated solvents, materials containing asbestos or formaldehyde and
radioactive materials.
8.Utilities and Services.
1.Utility Charges. Landlord shall, at its expense, furnish Tenant with the
services and utilities listed below in this Paragraph 8.1 in such quantity and
of such quality as is customary in comparable office buildings in the Vancouver,
Washington metropolitan area. Tenant's use of such utilities shall be included
as part of the Operating Expenses as set forth in Paragraph 10.4.
1.Heating and air conditioning serving the Premises to maintain a temperature
condition which, in Landlord's reasonable judgment, provides for comfortable
occupancy of the Premises during Normal Business Hours provided that Tenant
complies with Landlord's instructions regarding use of draperies and thermostats
and Tenant does not utilize heat generating machines or equipment which
materially affect the temperature otherwise maintained by the air conditioning
system. Tenant may request heat and air conditioning during other than Normal
Business Hours during the week or on Saturdays, Sundays or holidays. The cost of
such additional service shall be borne by Tenant at rates established by
Landlord, which rates shall be provided at Tenant's request. For purposes
hereof, "Normal Business Hours" shall mean Monday through Friday, 7:00 a.m.
through 6:00 p.m., and Saturday, 7:00 a.m. through 12:00 p.m. Notwithstanding
the foregoing, Tenant may operate heat and air conditioning in the call center
portions of the Premises Monday through Friday, 5:00 a.m. through midnight
following, and Saturday and Sunday 5:00 a.m. through 9:00 p.m.
2.Water for drinking, lavatory and toilet purposes.
3.Electrical service for lighting and operation of customary office equipment.
4.Janitorial service during the time and in the manner that such janitorial
services are customarily furnished in "Class A" office buildings in the area.
2.Use of Utilities. Tenant shall comply with all Applicable Laws regarding the
use or reduction of use of utilities in the Premises. If Tenant's use of the
Premises results in a material increase in the amount of electricity required
beyond the amount required for typical office use during Normal Business Hours,
then Tenant shall pay a reasonable charge for such increase in electricity
requirements when requested to do so by Landlord.
3.No Warranty. Landlord does not warrant that any of the services and utilities
referred to above will be free from interruption. Any service or utility may be
suspended by reason of accident, necessary repairs, alterations or improvements,
or force majeure as described in Paragraph 25.1. Interruption of services and
utilities shall not be deemed an eviction or disturbance of Tenant's use and
possession of the Premises or render Landlord liable to Tenant for damages, or
relieve Tenant from performance of Tenant's obligations under this Lease.
9.Maintenance and Repairs.
1.Landlord's Maintenance and Repairs.




--------------------------------------------------------------------------------




1.Costs Not Included In Operating Expenses. Landlord's maintenance, repair and
replacement obligations which are paid by Landlord and not reimbursed by Tenant
are set forth in this Paragraph 9.1.1. Landlord, at its own cost and expense,
shall be responsible only for (i) roof replacement, (ii) repair and replacement
of the foundation of the Building and (iii) repair and replacement of the
structural elements of the Building. Tenant shall immediately give Landlord
written notice of defect or need for repairs required per the terms of this
Lease, following the receipt of which Landlord shall promptly repair same or
cure such defect. Landlord's liability with respect to any defects, repairs,
replacement or maintenance for which Landlord is responsible hereunder shall be
limited to the cost of such repairs or maintenance or the curing of such defect,
except to the extent Landlord's failure to repair or cure the relevant item
results in a default by Landlord under Paragraph 18 of this Lease.
2.Costs Included In Operating Expenses. Landlord is responsible for performing
maintenance, repairs and replacements of (i) the exterior paved areas and curbs
of the Outside Area of the parcel on which the Building is located ("Building
Outside Area"), (ii) all landscaping of the Building Outside Area, (iii) the
exterior walls of the Building (including painting), gutters, downspouts and
roof repairs, (iv) sprinkler systems and main sewage line(s) and (v) any other
maintenance, repair or replacement items normally associated with the foregoing.
Landlord shall also repair, maintain and replace (A) the halls, stairways,
entryways and common passageways in sound, clean and serviceable condition, (B)
the mechanical, electrical systems serving the Building, including, without
limitation, elevators, heating, ventilating and air conditioning equipment, door
and window hardware, plumbing, switches, light fixtures and wiring located in or
serving the common areas of the Building, and (C) exterior glass breakage, and
shall provide any pest control services as and if required. In no event shall
Landlord be required to repair or replace any interior windows within the
Premises, any interior doors located within the Premises or any office entries.
The foregoing costs and expenses of such repair, replacement, maintenance and
other such items shall be included as part of Operating Expenses and Tenant
shall be responsible for paying its proportionate share thereof. The amount of
Tenant's rental obligation set forth in Paragraph 1.11 does not include
increases in the cost of such items above such costs allocable to the Base Year
and Landlord's performance of repair, replacement, maintenance and other items,
is not a condition to payment of such rental obligations.
2.Tenant's Maintenance and Repairs. Tenant, at its own cost and expense, shall
keep all parts of the Premises (except for those for which Landlord is expressly
responsible hereunder) neatly maintained and in good condition and repair,
ordinary wear and tear resulting from the Permitted Use, casualty and
condemnation excepted, and promptly make all necessary repairs and replacements
(except for replacements by Landlord per Paragraph 9.1) to the Premises. Tenant
shall replace all broken interior glass in the Premises with glass of the same
quality.
3.Security. Tenant acknowledges and agrees that Tenant is responsible for
securing the Premises and that Landlord does not, and shall not be obligated to,
provide any police personnel or other security services or systems for any
portion of the Premises, Building, Outside Area and/or Park.
4.Access to Premises; Interference. Provided that Landlord gives Tenant
reasonable notice (but in no event less than twenty-four (24) hours), Landlord
shall have access to the Premises at times throughout the Term to perform
repairs and maintenance required under this Lease and to perform any other
alterations or improvements which Landlord deems necessary in its reasonable
discretion ("Landlord's Future Work"). Landlord and Tenant agree to communicate
and reasonably cooperate with each other with respect to the performance of
Landlord's Future Work such that Landlord is able to perform Landlord's Future
Work economically and efficiently without unreasonable disruption to Tenant's
continuing operations in the Premises. However, Tenant understands that Landlord
may be performing Landlord's Future Work during business hours and that
Landlord's Future Work may be performed in and around the exterior of the
Premises and in the Premises. Accordingly, notwithstanding any provision to the
contrary contained in this Lease and provided that Landlord's Future Work is
performed in a reasonable manner, Landlord and Landlord's contractors, agents
and employees shall have all access and other rights reasonably required in
order to




--------------------------------------------------------------------------------




perform and complete Landlord's Future Work, such performance and completion of
Landlord's Future Work shall in no way constitute constructive eviction of
Tenant from any portion of the Premises nor shall Tenant be entitled to
abatement or reduction of Base Rent, Additional Rent or other charges payable by
Tenant under the Lease as a result thereof. Landlord shall have no liability for
interference with Tenant's use when making alterations, improvements or repairs
to the Premises, Building, Outside Area or the Park provided the work is
performed in a reasonable manner and without unreasonable disruption to Tenant.
10.Taxes and Operating Expenses.
1.Payments. If Operating Expenses or Taxes for any Fiscal Year following the
Base Year exceed the Operating Expenses or Taxes (as may be applicable) paid or
incurred during the Base Year, Tenant shall pay a monthly sum as Additional Rent
representing Tenant's proportionate share of such increase in Operating Expenses
and/or Taxes. Operating Expenses and Taxes shall be prorated with respect to
years in which this Lease is in effect for less than an entire Fiscal Year;
provided, however, that the Base Year amount of Taxes shall be the amount
payable for the real property tax year in which the Commencement Date occurs.
Commencing January 1 of the first Fiscal Year following the Base Year and for
each year thereafter, Landlord shall estimate in good faith the amount by which
Operating Expenses or Taxes are anticipated to increase for that Fiscal Year
over the respective Base Year amounts. Landlord shall compute Tenant's
proportionate share of such estimated increases and Tenant shall pay
one‑twelfth (1/12) of the estimated increases in Tenant's proportionate share of
Operating Expenses and Taxes as Additional Rent on the first day of each month
thereafter during the Lease Term. After the conclusion of each Fiscal Year
following the Base Year, Landlord shall compute the actual increases in
Operating Expenses and Taxes. Any overpayment by Tenant shall be credited
against payments of Additional Rent to be made by Tenant under this Lease, and
any deficiency shall be paid by Tenant within fifteen (15) days after receipt of
Landlord's statement; provided, however, that in no event shall Tenant be
entitled to a refund for a decrease in Operating Expenses or Taxes below the
relevant Base Year amount. Landlord's records of expenses for Taxes and
Operating Expenses may be inspected by Tenant not more than one (1) time per
annum at reasonable times upon thirty (30) days prior notice to Landlord;
provided, however, that Tenant shall not retain any third party auditor on a
contingency fee basis to perform any such audit or inspection. Landlord shall be
required to make such records available for inspection for a period of no more
than three (3) years after the expiration of the calendar year to which they
relate.
2.Tenant's Proportionate Share. Tenant's proportionate share of Taxes shall mean
that percentage which the Premises Area set forth in the Basic Lease Terms bears
to the total rentable square footage of all buildings covered by the tax
statement for the Taxes. Tenant's proportionate share of Operating Expenses for
the Building shall be computed by dividing the Premises Area by the total
rentable area of the Building. If in Landlord's reasonable judgment either of
these methods of allocation results in an inappropriate allocation to Tenant,
Landlord shall select some other reasonable method of determining Tenant's
proportionate share.
3.Taxes Charged. As used herein, "Taxes" means all taxes, assessments and/or
governmental charges of any kind and nature assessed against the Premises and
the Building during the Lease Term and shall include all general real property
taxes, all general and special assessments payable in installments, and any rent
tax, tax on Landlord's interest under this Lease, or any tax in lieu of the
foregoing, whether or not any such tax is now in effect. Landlord shall have the
right to employ a tax consulting firm to attempt to assure a fair tax burden on
the Building and grounds within the applicable taxing jurisdiction, and Tenant
agrees to pay its proportionate share (calculated in the same manner as Tenant's
proportionate share of Taxes) of the cost of such consultant. Tenant shall not,
however, be obligated to pay any franchise tax or other tax based upon
Landlord's net income. In addition, Tenant shall be liable for all taxes levied
or assessed against any personal property or fixtures placed in the Premises. If
any such taxes are levied or assessed against Landlord or Landlord's property
and (i) Landlord pays the same or (ii) the assessed value of Landlord's property
is increased by inclusion of such personal property and fixtures and Landlord
pays the increased taxes, then, within thirty (30) days following receipt by
Tenant of a copy of the applicable tax bill with Landlord's written request for
payment thereof, Tenant shall pay to Landlord such taxes as part of Tenant's




--------------------------------------------------------------------------------




payment of Taxes.
4.Operating Expenses. "Operating Expenses" charged to Tenant hereunder shall
mean all costs incurred by Landlord in connection with owning, operating,
insuring, maintaining, repairing and replacing the Premises, Building, and all
other portions of the Park or Outside Area including, without limitation, the
cost of all utilities or services not paid directly by Tenant, property
insurance, liability insurance, property management, maintenance, repair and
replacement of landscaping, parking areas, and any other common facilities, and
performing Landlord's obligations under Paragraph 9.1.2. Operating Expenses
shall include without limitation, the following: (i) reserves for roof repair,
exterior painting and other appropriate reserves; (ii) the cost, including
interest at nine percent (9%) per annum, amortized over its useful life, of any
capital improvement made to any portion of the Park by Landlord after the date
of this Lease which is required under any Applicable Laws that were not
applicable to the relevant portion of the Park at the time the relevant portion
of the Park was constructed; (iii) the cost, including interest at nine percent
(9%) per annum, amortized over its useful life, of installation of any device or
other equipment which improves the operating efficiency of any system within the
Park and thereby reduces Operating Expenses; (iv) maintenance, repair and
replacement items which have a reasonable life expectancy in excess of five (5)
years and which, if charged to Operating Expenses in one (1) year, would
unreasonably distort total Operating Expenses for that year and therefore the
cost thereof is being spread over the reasonable life expectancy of the work
performed; (v)  all expenses allocated to the Property pursuant to the CC&Rs;
and (viii) a management fee equal to three percent (3%) of the annual Base Rent.
Operating Expenses shall not include roof replacement, correction of the
Building foundation and/or correction of deficiencies in structural elements of
the Building.
5.Cap on Increases in Operating Expenses. Notwithstanding Paragraph 10.2,
Controllable Expenses (as defined below) shall not increase on an annual basis
by more than five percent (5%) annually (the "Expense Cap"). As used herein,
"Controllable Expenses" shall mean all expenses for which Tenant is obligated to
pay its proportionate share as provided in Paragraph 10.2 other than Taxes,
insurance costs, common utilities and snow removal, which shall be excluded from
Controllable Expenses and for which Tenant shall pay its proportionate share
without regard to the Expense Cap set forth herein.
11.Parking and Storage Areas.
1.Parking. Subject to the provisions of this Paragraph 11, Tenant, its
employees, agents, contractors and invitees shall have the non‑exclusive right
to use the common driveways and truck court areas located in the Outside Area,
subject to the parking rights and rights of ingress and egress of other
occupants. In addition, Tenant, its employees, agents, contractors and invitees
shall have the exclusive right to use three hundred (300) parking spaces
adjacent to the Premises as shown on Exhibit B attached hereto. Tenant's parking
shall not be reserved and shall be limited to vehicles no larger than standard
size automobiles, or standard size pickups or sport utility vehicles. Under no
circumstances shall overnight parking be allowed, nor shall trucks, trailers or
other large vehicles serving the Premises (i) be used for any purpose other than
for the loading and unloading of goods and materials or (ii) be permitted to
block streets and/or ingress and egress to and from the Park. Temporary parking
of large delivery vehicles in the Park may be permitted only with Landlord's
prior written consent. Vehicles shall be parked only in striped parking spaces
and not in driveways, loading areas or other locations not specifically
designated for parking. Handicapped spaces shall only be used by those legally
permitted to use them. Per Paragraph 1.7 of this Lease, Landlord reserves the
right to grant parking rights (exclusive and otherwise) within the relevant
portions of the Outside Area to occupants of the Park.
2.Storage Areas. Tenant shall not store any materials, supplies or equipment
outside or in any unapproved area. Trash and garbage receptacles shall be kept
covered at all times.
12.Tenant's Indemnification.
1.General. Except to the extent waived by Paragraph 13.3, Tenant shall
indemnify, defend and hold harmless Landlord for, from, against and regarding
any claim, loss or liability arising out of or related to any action or inaction
of Tenant or its employees, contractors, agents or invitees (including, without
limitation, any breach by Tenant of this Lease) or any condition of the Premises
in the possession or under




--------------------------------------------------------------------------------




the control of Tenant. In the event any action is brought against Landlord by
reason of any such claim, Tenant shall resist or defend such action or
proceeding by counsel satisfactory to Landlord upon Landlord's demand. Landlord
shall have no liability to Tenant for any injury, loss or damage caused by third
parties, or by any condition of the Premises, except to the extent caused by
Landlord's gross negligence or willful misconduct, or Landlord's default under
this Lease which continues beyond any applicable notice and cure periods.
Tenant's obligations under this Paragraph 12 shall survive for a period of two
(2) years immediately following the expiration or termination of this Lease
unless Tenant's obligations under this Paragraph 12 arise, in whole or in part,
out of the intentional misconduct of Tenant or its employees, contractors,
agents or invitees, in which event Tenant's obligations under this Paragraph 12
shall survive the expiration or termination of this Lease for any reason without
the above limitation. In addition, subject to the provisions of Paragraph 7.7.5,
nothing contained in the immediately preceding sentence shall be deemed to limit
in any manner, Tenant's obligations under Paragraph 7.7.5(i) or the survival
thereof including, without limitation, any rights of contribution Landlord may
have against Tenant under applicable Environmental Laws.
2.No Limitations. The indemnification obligations contained in this Paragraph 12
shall not be limited by any worker's compensation, benefit or disability laws,
and each indemnifying party hereby waives any immunity that said party may have
under the Washington Industrial Insurance Act, Title 51 RCW, and similar
worker's compensation, benefit or disability laws. LANDLORD AND TENANT
ACKNOWLEDGE BY THEIR EXECUTION OF THIS LEASE THAT EACH INDEMNIFICATION PROVISION
OF THIS LEASE (INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO WORKER'S
COMPENSATION BENEFITS AND LAWS) WAS SPECIFICALLY NEGOTIATED AND AGREED TO BY
LANDLORD AND TENANT.
13.Insurance; Waiver of Subrogation.
1.Landlord. Landlord shall keep the Premises insured against fire and other
risks covered by a "Causes of Loss ‑ Special Form" property insurance policy and
against such other losses (including, without limitation earthquake, earth
movement and flood) as Landlord may deem reasonable.
2.Tenant. Tenant shall keep all of Tenant's property on the Premises insured
against fire and other risks covered by a "Causes of Loss ‑ Special Form"
property insurance policy in an amount equal to the replacement cost of such
property, the proceeds of which shall, so long as this Lease is in effect, be
used for the repair or replacement of the property so insured. Tenant shall also
carry commercial general liability insurance written on an occurrence basis with
policy limits of not less than Two Million and No/100 Dollars ($2,000,000.00)
each occurrence, which initial amount shall be subject to periodic increase
based upon inflation, increased liability awards, recommendation of Landlord's
professional insurance advisers and other relevant factors. In addition, if
Tenant's use of the Premises includes any activity or matter that would be
excluded from coverage under a commercial general liability policy, Tenant shall
obtain such endorsements to the commercial general liability policy or otherwise
obtain insurance to insure all liability arising from such activity or matter in
such amounts as Landlord may reasonably require. Such commercial general
liability insurance shall be (i) provided by an insurer or insurers who are
approved to issue insurance policies in the State in which the Premises are
located and have an A.M. Best financial strength rating of A- or better and
financial size category of VII or larger, and (ii) shall be evidenced by a
certificate delivered to Landlord on or prior to the Commencement Date and
annually thereafter stating that the coverage shall not be cancelled or
materially altered without thirty (30) days advance written notice to Landlord.
Landlord shall be named as an additional insured on such policy together with,
upon written request from Landlord, Landlord's mortgagee and Landlord's managing
agent.
3.Waiver of Subrogation. Landlord and Tenant each hereby releases the other, and
the other's partners, officers, directors, members, agents and employees, from
any and all liability and responsibility to the releasing party and to anyone
claiming by or through it or under it, by way of subrogation or otherwise, for
all claims, or demands whatsoever which arise out of damage or destruction of
property occasioned by perils which can be insured by a "Causes of Loss ‑
Special Form" and/or "special coverage" insurance form, including endorsements
extending coverage to the perils of earthquake, earth movement and flood.
Landlord




--------------------------------------------------------------------------------




and Tenant grant this release on behalf of themselves and their respective
insurance companies and each represents and warrants to the other that it is
authorized by its respective insurance company to grant the waiver of
subrogation contained in this Paragraph 13.3. This release and waiver shall be
binding upon the parties whether or not insurance coverage is in force at the
time of the loss or destruction of property referred to in this Paragraph 13.3.
14.Property Damage.
1.Notice; Total Destruction. Tenant shall immediately give written notice to
Landlord if the Premises or the Building are damaged or destroyed. If the
Premises or the Building should be totally destroyed or so damaged by an insured
peril in an amount exceeding thirty percent (30%) of the full construction
replacement cost of the Building or Premises, respectively (as used herein, the
"Damage Threshold"), either Landlord or Tenant may elect to terminate this Lease
as of the date of the damage by notice of termination in writing to the other
party within thirty (30) days after such date, in which event all unaccrued
rights and obligations of the parties under this Lease shall cease and terminate
except to the extent such obligations specifically survive termination of this
Lease.
2.Partial Destruction. If the Building or the Premises should be damaged by an
insured peril which does not meet the Damage Threshold, or if damage or
destruction meeting the Damage Threshold occurs but neither Landlord nor Tenant
elects to terminate this Lease, this Lease shall not terminate and Landlord
shall restore the Premises to substantially its previous condition, except that
Landlord shall not be required to rebuild, repair or replace any part of the
partitions, fixtures, alterations, additions and other improvements required to
be covered by Tenant's insurance pursuant to Paragraph 13.2. If the Premises are
untenantable in whole or part during the period commencing upon the date of the
occurrence of such damage and ending upon substantial completion of Landlord's
required repairs or rebuilding, Base Rent shall be reduced during such period to
the extent the Premises are not reasonably usable by Tenant for the Permitted
Use.
3.Damage Near End of Lease Term. If the damage to the Premises or Building
occurs during the last twelve (12) months of the Lease Term in an amount
exceeding twenty‑five percent (25%) of the full construction replacement cost of
the Building or Premises, respectively, either Landlord or Tenant may elect to
terminate this Lease as of the date the damage occurred, regardless of the
sufficiency of any insurance proceeds. The party electing to terminate this
Lease shall give written notification to the other party of such election within
thirty (30) days after Tenant's notice to Landlord of the occurrence of the
damage, in which event all unaccrued rights and obligations of the parties under
this Lease shall cease and terminate except to the extent such obligations
specifically survive termination of this Lease.
4.Repair of Damage. All repairs made by Landlord pursuant to this Paragraph 14
shall be accomplished as soon as is reasonably possible, subject to force
majeure as described in Paragraph 25.1. Landlord's good faith estimate of the
cost of repairs of any damage, or of the replacement cost of the Premises or the
Building, shall be conclusive as between Landlord and Tenant. The repair and
restoration of the Premises shall be made pursuant to plans and specifications
developed by Landlord in Landlord's sole and absolute discretion and judgment,
and such plans and specifications shall exclude all equipment, fixtures,
improvements and alterations installed by Tenant. All insurance proceeds for
repairs shall be payable solely to Landlord, and Tenant shall have no interest
therein. Nothing herein shall be construed to obligate Landlord to expend monies
in excess of the insurance proceeds received by Landlord. Landlord shall be
responsible for the insurance deductible, unless the loss is caused by Tenant or
Tenant's agents, employees, officers or representatives, in which case, and
notwithstanding the provisions of Paragraph 13.3, Tenant shall be responsible
for the amount of the deductible.
5.Other Damage. If the Premises or the Building is substantially or totally
destroyed by any cause whatsoever which is not covered by the foregoing
provisions of this Paragraph 14, this Lease shall terminate as of the date the
destruction occurred; provided, however, that if the damage does not meet the
Damage Threshold, Landlord may elect (but will not be required) to rebuild the
Premises at Landlord's own expense, in which case this Lease shall remain in
full force and effect. Landlord shall notify Tenant of such




--------------------------------------------------------------------------------




election within thirty (30) days after the casualty.
15.Condemnation.
1.Partial Taking. If a portion of the Premises is condemned and Paragraph 15.2
does not apply, this Lease shall continue on the following terms:
1.Landlord shall be entitled to all of the proceeds of condemnation, and Tenant
shall have no claim against Landlord as a result of the condemnation.
2.Landlord shall proceed as soon as reasonably possible to make such repairs and
alterations to the Premises as are necessary to restore the remaining Premises
to a condition as comparable as reasonably practicable to that existing at the
time of condemnation. Landlord need not incur expenses for restoration in excess
of the amount of condemnation proceeds received by Landlord after payment of all
reasonable costs, expenses and attorneys fees incurred by Landlord in connection
therewith.
3.Base Rent, Taxes and Operating Expenses shall be abated during the period of
restoration to the extent the Premises are not reasonably usable by Tenant for
the use permitted by Paragraph 7.1, and Base Rent shall be reduced (and Taxes
and Operating Expenses appropriately adjusted) for the remainder of the Lease
Term in an amount equal to the reduction in rental value of the Premises caused
by the taking.
2.Total Taking. If a condemning authority takes the entire Premises or a portion
sufficient to render the remainder unsuitable for Tenant's use, then either
party may elect to terminate this Lease effective on the date that title passes
to the condemning authority. Landlord shall be entitled to all of the proceeds
of condemnation, and Tenant shall have no claim against Landlord as a result of
such condemnation.
16.Assignment, Subletting and Other Transfers.
1.General. Except as set forth in Paragraph 16.3, neither the Lease nor any part
of the Premises may be assigned, mortgaged, subleased or otherwise transferred,
nor may a right of use of any portion of the Premises be conferred on any person
or entity by any other means, without the prior written consent of Landlord
which shall not be unreasonably withheld or delayed so long as there is no
existing default under the Lease. Prior to effectuating any such assignment,
sublease or other transfer, Tenant shall notify Landlord in writing of the name
and address of the proposed transferee, and deliver to Landlord with such notice
a true and complete copy of the proposed assignment agreement, sublease or other
occupancy agreement, current financial statements of such proposed transferee, a
statement of the use of the Premises by such proposed transferee and such other
information or documents as may be necessary or appropriate to enable Landlord
to determine the qualifications of the proposed transferee together with a
request that Landlord consent thereto ("Tenant's Notice"). Without limiting
Landlord's ability to deny or condition consent for any other reason, it shall
not be considered unreasonable if Landlord's consent to a proposed sublease,
assignment or other transfer is denied based on the following: (i) the business
of the proposed transferee (A) is not compatible with the nature and character
of the Park or the businesses in the Park and/or (B) will conflict with any
exclusive uses or use restrictions that Landlord has granted to other occupants
of the Park, (ii) the financial strength of the proposed transferee is not at
least equal to the financial strength of Tenant either at the time Tenant
entered into this Lease or at the time of the proposed transfer (whichever is
greater), (iii) the proposed transferee will excessively overpark the Building
and/or the Park with automobiles or trucks (excessively overpark shall mean that
the proposed transferee's parking will violate local parking restrictions or
will interfere with other tenants occupying the Building or the Park), (iv) the
proposed transferee cannot demonstrate to Landlord's reasonable satisfaction the
management skills or experience necessary, in Landlord's reasonable opinion, to
be successful in the Premises, (v) the proposed transferee has a record of
environmental contamination or their anticipated use of the Premises involves
the generation, storage, use, sale, treatment, release or disposal of any
Hazardous Substances that would violate Paragraph 7.7.1, or (vi) the proposed
form of sublease, assignment or other occupancy agreement is unacceptable
(unacceptable form of sublease, assignment or other occupancy agreement shall
mean that the content and format of the form are not consistent with the terms
of this Lease or the CC&Rs or are not consistent with the terms and requirements
of Landlord's loan documents for the Building). Any attempted assignment,
subletting, transfer




--------------------------------------------------------------------------------




or encumbrance by Tenant in violation of the terms and covenants of this
Paragraph 16.1 shall be void.
2.No Release; Excess Rent. No assignment, subletting or other transfer, whether
consented to by Landlord or not, or permitted hereunder, shall relieve Tenant of
its liability under this Lease. If an event of default occurs while the Premises
or any part thereof are assigned, sublet or otherwise transferred, then
Landlord, in addition to any other remedies herein provided, or provided by law,
may collect directly from such assignee, sublessee or transferee all rents
payable to Tenant and apply such rent against any sums due Landlord hereunder.
No such collection shall be construed to constitute a novation or a release of
Tenant from the further performance of Tenant's obligations hereunder. If Tenant
assigns or otherwise transfers this Lease or sublets the Premises for an amount
in excess of the rent called for by this Lease, such excess shall be paid to
Landlord within ten (10) days following receipt by Tenant.
3.Permitted Transfer. Notwithstanding the foregoing, and subject to Paragraph
7.1 of this Lease regarding the use of the Premises and Paragraph 7.7, Tenant
shall have the absolute right to assign this Lease, sublet all or a portion of
the Premises or otherwise transfer Tenant's interest in and to this Lease to (i)
any other entity which is an Affiliate (as defined below) of Tenant or (ii) any
entity which merges or consolidates with, or acquires substantially all of the
assets of Tenant (as used herein, a “Permitted Transfer”), without the consent
of Landlord. Tenant shall notify Landlord of any Permitted Transfer within
twenty (20) days following the effective date thereof. No Permitted Transfer
shall be deemed to constitute a release of Tenant from its obligations under
this Lease. As used herein, “Affiliate” shall mean (A) an entity that is
wholly-owned or majority-controlled by Tenant, (B) the parent entity of Tenant
(the “Parent Entity”) or (C) an entity that is majority-controlled by the Parent
Entity.
17.Tenant Default.
1.Default. Any of the following shall constitute a default by Tenant under this
Lease:
1.Tenant's failure to (i) pay rent or any other charge under this Lease within
five (5) business days after written notice it is due or (ii) immediately cure
or remove any lien pursuant to Paragraph 21 or (iii) except as provided in
Paragraphs 17.1.2 through 17.1.4, comply with any other term or condition within
thirty (30) days following written notice from Landlord specifying the
noncompliance. If any failure described in clause (iii) of the immediately
preceding sentence cannot be cured within the thirty (30)-day period, this
provision shall be deemed complied with so long as Tenant commences correction
within such period and thereafter proceeds in good faith and with reasonable
diligence to effect the remedy as soon as practicable.
2.Tenant's insolvency; assignment for the benefit of its creditors; Tenant's
voluntary petition in bankruptcy or adjudication as bankrupt; attachment of or
the levying of execution on the leasehold interest and failure of Tenant to
secure discharge of the attachment or release of the levy of execution within
sixty (60) days; or the appointment of a receiver for Tenant's properties.
3.Abandonment of the Premises by Tenant.
4.Failure of Tenant to deliver the documents or agreements required under
Paragraph 20.1 within the relevant time period specified therein.
5.Tenant's default under Paragraphs 16.1.1(i) or 16.1.2 of the Original CCB
Lease within five (5) business days after written notice of such default, from
the Effective Date of this Lease and continuing up to and including the
Remaining Level 3 Surrender Date (as defined in the CCB Fifth LMA).
6.Failure of Tenant to relinquish the Second Relinquished Space and the
Remaining Level 3 Premises (as those terms are defined in the CCB Fifth LMA) in
accordance with the timing set forth in the CCB Fifth LMA within five (5)
business days after written notice of such failure, from the Effective Date of
this Lease and continuing up to and including the Remaining Level 3 Surrender
Date (as defined in the CCB Fifth LMA).
2.Remedies for Default. For any default as described in Paragraph 17.1, Landlord
shall have the right to pursue any one or more of the following remedies in
addition to all other rights or remedies provided herein or at law or in equity:
1.Terminate Tenant's right to possession of the Premises and Tenant's rights
under this




--------------------------------------------------------------------------------




Lease by written notice to Tenant without relieving Tenant from its obligation
to pay damages.
2.Re-enter and take possession of the Premises and remove any persons or
property by legal action or by self-help with the use of reasonable force and
without liability for damages and without having accepted a surrender. Tenant's
liability to Landlord for damages shall survive the tenancy. Landlord may, after
such retaking of possession, relet the Premises upon any reasonable terms. No
such reletting shall be construed as an acceptance of a surrender of Tenant's
leasehold interest.
3.Except to the extent otherwise provided by applicable law, in the event of
termination or retaking of possession following default, Landlord shall be
entitled to recover immediately, without waiting until the due date of any
future rent or until the date fixed for expiration of the Lease Term, the
following amounts as damages:
(i)To the extent allowed by law, the loss of rental from the date of default
until a new tenant is secured and paying rent.
(ii)The reasonable costs of reentry and reletting including without limitation
the cost of any cleanup, refurbishing, removal and disposal of Tenant's property
and fixtures, or any other expense occasioned by Tenant's default including but
not limited to remodeling or repair costs, attorney fees, court costs, broker
commissions, and marketing costs.
(iii)To the extent allowed by law, any excess of the value of the rent and all
of Tenant's other obligations under this Lease over the reasonable expected
return from the Premises for the period commencing on the earlier of the date of
trial or the date the Premises are relet, and continuing through the end of the
Lease Term. The present value of future amounts shall be computed using a
discount rate equal to the prime loan rate in effect on the date of trial of
major national banks who are members of the Federal Reserve System, insured by
the Federal Deposit Insurance Corporation and are located in the State in which
the Premises are located.
3.No Bar of Action(s). Landlord may sue periodically to recover damages during
the period corresponding to the remainder of the Lease Term, and no action for
damages shall bar a later action for damages subsequently accruing.
4.Landlord Cure. If Tenant fails to perform any obligation under this Lease,
Landlord shall have the option to do so after five (5) days written notice to
Tenant. All of Landlord's expenditures to correct the default shall be
reimbursed by Tenant on demand together with interest at the rate specified in
Paragraph 25.2 from the date of expenditure until repaid. Such action by
Landlord shall not waive any other remedies available to Landlord because of the
default.
5.No Exclusion. The foregoing remedies shall be in addition to and shall not
exclude any other remedy available to Landlord at law or in equity.
18.Landlord Default.
Landlord shall be in default under this Lease if it shall fail to comply with
any term, provision or covenant of this Lease and shall not cure such failure
within thirty (30) days after written notice thereof to Landlord unless such
cure cannot reasonably be accomplished within such thirty (30)‑day period.
Landlord shall have such additional time as is reasonably necessary to
accomplish such cure provided Landlord promptly commences and diligently
prosecutes such cure to completion.
19.
Surrender at Expiration or Termination.

1.Surrender. On expiration or early termination of this Lease, Tenant shall
deliver all keys to Landlord, have final utility readings made and pay all
utility accounts current on the date of move out, and surrender the Premises
clean and free of debris inside and out, with all mechanical, electrical, and
plumbing systems in good operating condition, all signing removed and defacement
corrected, and all repairs called for under this Lease completed. The Premises
shall be delivered in the same condition as at the Commencement Date, subject
only to damage by casualty, the provisions of Paragraphs 7.5, 7.6 and 19.2 and
depreciation and wear from ordinary use. Tenant shall remove all of its
furnishings and trade fixtures that remain its property and restore all damage
resulting from such removal, provided that Tenant shall not




--------------------------------------------------------------------------------




be obligated to remove or restore any portion of or related to Landlord's Work.
Failure to remove said property shall be an abandonment of same, and Landlord
may remove and/or dispose of it in any manner permitted under law without
liability, and Tenant shall be liable to Landlord for any costs of removal,
restoration, transportation to storage, storage and/or disposal, with interest
on all such expenses as provided in Paragraph 25.2. The provisions of this
Paragraph 19.1 (including, without limitation, all provisions referenced herein)
shall survive the expiration or earlier termination of this Lease.
2.Removal of Hazardous Substances. Upon expiration of this Lease or sooner
termination of this Lease for any reason, Tenant shall remove all Hazardous
Substances brought on to the Premises by Tenant and/or Tenant's employees,
agents, contractors or invitees, and facilities used for the storage or handling
of Hazardous Substances from the Premises and restore the affected areas by
repairing any damage caused by the installation or removal of the facilities.
Following such removal, Tenant shall certify in writing to Landlord that all
such removal is complete. Until such time as Tenant has fulfilled all the
requirements of this Paragraph 19.2 (in addition to any other requirements),
Landlord may treat Tenant as a holdover Tenant as provided below; provided,
however, that any such continuation of this Lease shall not relieve Tenant of
its obligations under this Paragraph 19.2.
3.Failure to Vacate. If Tenant fails to vacate the Premises when required and
holds over without Landlord's prior written consent, Landlord may elect either
(i) to treat Tenant as a tenant from month to month, subject to all provisions
of this Lease except the provision for Lease Term and at a rental rate equal to
one hundred twenty-five percent (125%) of the Base Rent payable by Tenant
immediately preceding the scheduled expiration of the Lease Term plus Additional
Rent, or (ii) to treat Tenant as a tenant at sufferance, eject Tenant from the
Premises and recover damages caused by wrongful holdover including, without
limitation, as set forth in Paragraph 19.4. Failure of Tenant to remove
furniture, furnishings, cabling or other telecommunications equipment, or trade
fixtures which Tenant is required to remove under this Lease shall constitute a
failure to vacate to which this Paragraph 19.3 shall apply if such property not
removed substantially interferes with occupancy of the Premises by another
tenant or with occupancy by Landlord for any purpose including preparation for a
new tenant. If a month-to-month tenancy results from a holdover by Tenant under
this Paragraph 19.3, the tenancy shall be terminable upon thirty (30) days
written notice from Landlord. Tenant waives any notice that would otherwise be
provided by law with respect to a month-to-month tenancy.
4.Indemnification. Tenant acknowledges that, if Tenant holds over without
Landlord's consent as provided above, such holding over may compromise or
otherwise affect Landlord's ability to enter into new leases with prospective
tenants regarding the Premises and/or the Building. Therefore, if Tenant fails
to surrender the Premises upon the expiration or other termination of this
Lease, then, in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless
for, from, against and regarding any and all obligations, losses, claims,
actions, causes of action, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys and consultants fees and expense) resulting from such failure
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom. The provisions of this Paragraph 19.4
are in addition to, and do not affect, Landlord's right to re‑entry or other
rights hereunder or provided by law. Tenant's obligations under this
Paragraph 19.4 shall survive the expiration or earlier termination of this
Lease.
20.Mortgage or Sale by Landlord; Estoppel Certificates.
1.Priority. This Lease is and shall be prior to any mortgage or deed of trust
("Encumbrance") recorded after the date of this Lease and affecting the Building
and the land upon which the Building is located. However, if any lender holding
an Encumbrance secured by the Building and the land underlying the Building,
whether such Encumbrance was or is recorded before or after the date of this
Lease, requires that this Lease be subordinate to the Encumbrance, then Tenant
agrees that this Lease shall be subordinate to the Encumbrance if the holder
thereof agrees in writing with Tenant that no foreclosure, deed given in lieu of
the foreclosure, or sale pursuant to the terms of the Encumbrance, or other
steps or procedures taken under




--------------------------------------------------------------------------------




the Encumbrance shall affect Tenant's right to quiet possession of the Premises
so long as Tenant pays rent and timely observes and performs all of the
provisions of this Lease. With respect to any Encumbrance recorded before the
date of this Lease, Landlord shall provide to Tenant from each such holder,
within one hundred twenty (120) days of Tenant's execution of this Lease, a
Nondisturbance Agreement in form reasonably acceptable to the relevant holder,
Landlord and Tenant. If the foregoing condition is met, Tenant shall execute the
written agreement and any other documents required by the holder of the
Encumbrance to accomplish the purposes of this Paragraph 20.1 within twenty (20)
days following receipt thereof.
2.Attornment. If the Building is sold as a result of foreclosure of any
Encumbrance thereon or otherwise transferred by Landlord or any successor,
Tenant shall attorn to the purchaser or transferee, and the transferor shall
have no further liability hereunder.
3.Estoppel Certificate. Either party shall within twenty (20) days after notice
from the other execute and deliver to the other party a certificate stating
whether or not this Lease has been modified and is in full force and effect and
specifying any modifications or alleged breaches by the other party. The
certificate shall also state the amount of Base Rent and Additional Rent, the
amount of the Security Deposit (if any), the amount of any prepaid Base Rent and
Additional Rent and any other factual information reasonably requested by the
other party. Failure to deliver the certificate within the specified time shall
be conclusive upon the party of whom the certificate was requested that the
Lease is in full force and effect and has not been modified except as may be
represented by the party requesting the certificate.
21.Liens.
Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished or obligations incurred by or on behalf of Tenant
and shall indemnify, defend and hold Landlord harmless for, from, against and
regarding all claims, costs and liabilities, including attorneys fees and costs,
in connection with or arising out of any such lien or claim of lien.
22.
Attorneys Fees; Waiver of Jury Trial.

In the event that any party shall bring an action to enforce its rights under
this Lease, the prevailing party in any such proceeding shall be entitled to
recover its reasonable attorneys, witness and expert fees and costs of the
proceeding, including any appeal thereof and in any proceedings in bankruptcy.
For purposes hereof, the reasonable fees of Landlord's in-house attorneys or
Tenant's in-house attorneys, as the case may be, who perform services in
connection with any such enforcement action are recoverable, and shall be based
on the fees regularly charged by private attorneys with the equivalent number of
years of experience in the relevant subject matter area of the law, in law firms
in the City of Portland, Oregon with approximately the same number of attorneys
as are employed by Landlord's Law Department or Tenant's Law Department, as the
case may be. The provisions of this Paragraph 22 are separate and severable and
shall survive a judgment on this Lease. Disputes between the parties which are
to be litigated shall be tried before a judge without a jury.
23.
Limitation on Liability; Transfer by Landlord.

1.Property and Assets. All persons dealing with Landlord must look solely to the
property and assets of Landlord for the payment of any claim against Landlord or
for the performance of any obligation of Landlord as neither the joint
venturers, general partners, limited partners, members, employees, nor agents
(as the case may be) of Landlord assume any personal liability for obligations
entered into on behalf of Landlord (or its predecessors in interest) and their
respective properties shall not be subject to the claims of any person in
respect of any such liability or obligation. As used herein, the words "property
and assets of Landlord" exclude any rights of Landlord for the payment of
capital contributions or other obligations to it by any joint venturer, general
partner, limited partner or member (as the case may be) in such capacity.
2.Transfer by Landlord. All obligations of Landlord hereunder will be binding
upon Landlord only during the period of its possession of the Premises and not
thereafter. The term "Landlord" shall mean only the owner of the Premises for
the time being, and if such owner transfers its interest in the Premises,




--------------------------------------------------------------------------------




such owner shall thereupon be released and discharged from all covenants and
obligations of the Landlord thereafter accruing, but such covenants and
obligations shall be binding during the Lease Term upon each new owner for the
duration of each owner's ownership.
3.Other Occupants. Landlord shall have no liability to Tenant for loss or
damages arising out of the acts or inaction of other tenants or occupants.
24.Real Estate Brokers; Finders.
Each party represents that it has not had dealings with any real estate broker,
finder or other person with respect to this Lease in any manner. Each party
shall indemnify, defend, protect and hold the other party harmless for, from,
against and regarding all claims, costs, demands, actions, liabilities, losses
and expenses (including the reasonable attorneys fees of counsel chosen by the
other party) arising out of or resulting from any claims that may be asserted
against such other party by any broker, finder or other person with whom the
party bearing the indemnity obligation has, or purportedly has dealt. Each
party's respective obligations pursuant to the foregoing indemnity shall survive
the expiration or sooner termination of the Lease. If Cresa Partners asserts any
claims against Landlord with respect to this Agreement, Landlord will not make a
claim against Tenant.
25.
Other.

1.Force Majeure. The occurrence of any of the following events shall excuse the
performance of such obligations of Landlord or Tenant to the extent thereby
rendered impossible or not reasonably practicable for so long as such event
continues so long as the party under this Lease required to perform gives prompt
notice of such delay to the other party: strikes; lockouts; labor disputes; acts
of God; inability to obtain labor, materials or reasonable substitutes therefor;
governmental restrictions, regulations, or controls; judicial orders; enemy or
hostile government action; terrorism; civil commotion; fire or other casualty;
condemnation and other causes beyond the reasonable control of the party
obligated to perform; provided, however, that in no event will the occurrence of
any of said events or causes excuse the failure to pay rent or any other payment
to be made by Tenant hereunder strictly as and when required under this Lease.
2.Interest; Late Charges. Rent not paid within ten (10) days of when due shall
bear interest from the date due until paid at the rate of the lesser of (i) ten
percent (10%) per annum or (ii) the maximum rate permitted by Applicable Law. In
the event that Tenant has failed to timely pay rent under this Lease at least
three (3) times during any twelve (12) month period, Landlord may thereafter at
its option impose a late charge of $.05 for each $1.00 of rent for rent payments
made more than ten (10) days late in addition to interest and other remedies
available for default. Any such late charge and interest shall be payable by
Tenant as Additional Rent hereunder, and shall be payable within thirty (30)
days of Landlord's written demand therefor. Tenant acknowledges and agrees that
any such late payment by Tenant will cause Landlord to incur costs and expenses
not contemplated by this Lease, the exact amounts of which will be extremely
difficult to ascertain, and that such late charge represents a fair estimate of
the costs and expenses which Landlord would incur by reason of Tenant's late
payment. Tenant further agrees that such late charge shall neither constitute a
waiver of Tenant's default with respect to such overdue amount nor prevent
Landlord from exercising any other right or remedy available to Landlord.
3.Captions; Paragraph Headings. The captions and headings used in this Lease are
for the purpose of convenience only and shall not be construed to limit or
extend the meaning of any part of this Lease. Reference to a "Paragraph" shall
mean reference to either a specified numbered paragraph or subparagraph of this
Lease.
4.Nonwaiver. Waiver by either party of strict performance of any provision of
this Lease shall not be a waiver of or prejudice the party's right to require
strict performance of the same provision in the future or of any other
provision.
5.Succession. Subject to the limitations on transfer of Tenant's interest, this
Lease shall bind and inure to the benefit of the parties, their respective
heirs, successors, and assigns.
6.Entry for Inspection. Landlord and its authorized representatives shall have
the right to enter




--------------------------------------------------------------------------------




upon the Premises with reasonable notice (but in no event shall more than
twenty‑four (24) hours notice be required) to determine Tenant's compliance with
this Lease, to make necessary repairs to the Building or the Premises, or to
show the Premises or the Building to any prospective tenant or purchasers.
Landlord may place and maintain upon the Building and/or Premises notices for
leasing or sale of the Building and/or the Premises. Landlord may enter upon the
Premises without notice by any means necessary in the case of an emergency.
7.Notices. Any notice permitted or required to be given hereunder shall be in
writing and shall be given by personal delivery or certified United States mail
(return receipt requested), U.S. Express Mail or overnight air courier, in each
case postage or equivalent prepaid, addressed to the address for notices set
forth in the Basic Lease Terms. The person to whom and the place to which
notices are to be given may be changed from time to time by either party by
written notice given to the other party. If any notice is given by mail, it
shall be effective upon the earlier of (i) seventy-two (72) hours after deposit
in the U.S. Mail with postage prepaid, or (ii) actual delivery or refusal to
accept such delivery, as indicated by the return receipt; and if given by
personal delivery, U.S. Express Mail or by overnight air courier, when
delivered.
8.Entire Agreement. This Lease is the entire agreement between the parties, and
there are no agreements or representations between the parties except as
expressed herein.
9.Warranties of Landlord. The person executing this Lease on behalf of Landlord
warrants to Tenant that Landlord is a valid and existing company or other
relevant entity, that Landlord has all right and authority to enter into this
Lease, and that the person signing on behalf of Landlord is authorized to do so.
10.Warranties of Tenant.
1. Authority. The person(s) executing this Lease on behalf of Tenant warrant(s)
to Landlord that Tenant has all right and authority to enter into this Lease,
and that each and every person signing on behalf of Tenant is authorized to do
so.
2. Incorporation; Formation. Tenant represents and warrants that (i) it is duly
organized, and validly existing under the laws of the State of Washington as of
the Effective Date and that it will remain so throughout the Lease Term and (ii)
it is in good standing under the laws of the State of Washington as of the
Effective Date and that it will remain so throughout the Lease Term.
3. Evidence. Upon Landlord's request, Tenant shall provide evidence satisfactory
to Landlord confirming these warranties.
11.Time of Essence. Time is of the essence of the performance of each of
Tenant's obligations under this Lease.
12.Modifications. This Lease may not be modified except by written endorsement
attached to this Lease, dated and signed by the parties.
13.No Appurtenances. This Lease does not create any rights to light and air by
means of openings in the walls of the Building, any rights or interests in
parking facilities, or any other rights, easements or licenses, by implication
or otherwise, except as expressly set forth in this Lease or its exhibits.
14.Financial Statements. Upon written request of Landlord, Tenant shall furnish
to Landlord, within ten (10) days following receipt of Landlord's written
request, Tenant's most current financial statements (including balance sheet and
income statement) prepared in the ordinary course of Tenant's business and, if
not audited, certified by the chief financial officer or accounting officer of
Tenant that such statements have been prepared in accordance with Generally
Accepted Accounting Principles (GAAP). Landlord may make such financial
statement available to any prospective lender or purchaser of the Park or any
portion thereof. Landlord shall otherwise keep such financial statement
confidential and shall require any such prospective lender or purchaser to do
the same.
15.Rules and Regulations. Landlord shall have the right to make and enforce
rules, regulations and criteria consistent with this Lease for the purpose of
promoting safety, order, cleanliness and good service to the tenants and other
occupants of the Park. Copies of all such rules and regulations, if any, shall
be furnished to Tenant and shall be complied with as if part of this Lease.
16.Applicable Law; Severability. This Lease shall be construed, applied and
enforced in




--------------------------------------------------------------------------------




accordance with the laws of the State in which the Premises are located. If a
court of competent jurisdiction holds any portion of this Lease to be illegal,
invalid or unenforceable as written, it is the intention of the parties that
(i) such portion of this Lease be enforced to the extent permitted by law and
(ii) the balance of this Lease remain in full force and effect. It is also the
intention of the parties that in lieu of each clause or provision of this Lease
that is illegal, invalid or unenforceable there be added, as a part of this
Lease, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
17.Landlord's Consent. Whenever Landlord's consent or approval is required under
this Lease, except as otherwise expressly provided in this Lease, Landlord may
grant or withhold such consent or approval in Landlord's sole and absolute
discretion.
18.Joint and Several Liability. In the event Tenant now or hereafter consists of
more than one person, firm or corporation, then all such persons, firms or
corporations shall be jointly and severally liable as Tenant under this Lease.
19.Construction and Interpretation. All provisions of this Lease have been
negotiated by Landlord and Tenant at arm's length and neither party shall be
deemed the author of this Lease. This Lease shall not be construed for or
against either party by reason of the authorship or alleged authorship of any
provision hereof or by reason of the status of the respective parties as
Landlord or Tenant.
20.No Recordation. Neither this Lease, nor any short form or memorandum thereof,
shall be recorded in any manner against the real property of which the Premises
comprises a portion.
21.No Partnership Created. Neither this Lease nor the calculation and payment of
Base Rent, Additional Rent or any other sums hereunder, is intended to create a
partnership or joint venture between Landlord and Tenant, or to create a
principal‑and‑agent relationship between the parties.
22.OFAC. Tenant represents and warrants to Landlord that Tenant is not and shall
not become a person or entity with whom Landlord is restricted from doing
business under any current or future regulations of the Office of Foreign Asset
Control ("OFAC") of the Department of the Treasury (including, but not limited
to, those named on OFAC's Specially Designated and Blocked Persons list) or
under any current or future statute, executive order (including, but not limited
to, the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transaction or be otherwise associated with such persons or entities.
23.Exhibits. The following exhibits are attached hereto and incorporated herein
by this reference:
Exhibit A    Site Plan Showing Park
Exhibit B     Site Plan Showing Real Property, Building, Premises and Parking
Exhibit C     Preliminary Plan
Exhibit D     Standard Specifications for Tenant Spaces


26.
Special Provisions.

1.Allowance. Landlord will provide an allowance in an amount up to, but not
exceeding: (A) Fifty Thousand and 00/100 Dollars ($50,000) to cover Tenant's
acquisition of new fitness equipment for the Building, (B) Twenty Thousand and
00/100 Dollars ($20,000.00) to cover the costs related to new letterhead,
envelopes, business cards and other marketing materials as a result of its
relocation to the Premises, and (C) up to ten percent (10%) additional
contingency for unforeseen costs related to the foregoing items (collectively,
the "Allowance"). Tenant shall use the Allowance as a credit against Base Rent
during the initial months of the Lease Term.
2.Option to Renew. Subject to the condition that Tenant shall not, at the time
Landlord receives the Option Notice hereunder or at the time of commencement of
the Renewal Term hereunder, be in default of any of the terms of this Lease
beyond applicable notice and cure periods (if any), Tenant is hereby granted an
option to renew the Lease Term for one (1) period of five (5) years (the
"Renewal Term") to commence on the day following the expiration of the Initial
Term of this Lease. Tenant must exercise this option, if at




--------------------------------------------------------------------------------




all, by delivering irrevocable written notice of such election (the "Option
Notice") to Landlord at least one hundred eighty (180) days prior to the
expiration of the Initial Term. If Tenant does not validly deliver an Option
Notice to renew the Lease Term for the Renewal Term, the provisions of this
Paragraph 26.2 shall be null and void and of no further force or effect. Any
such renewal of this Lease shall be upon the same terms and conditions as this
Lease except that the Base Rent during the Renewal Term shall be determined as
provided in Paragraph 26.2.1 and Landlord shall have no obligation to perform
any tenant improvements or other work in connection with any such renewal of
this Lease. Except to the extent specifically provided in this Paragraph 26.2,
Tenant has no rights to renew the Lease Term.
1.Base Rent During Renewal Term. Base Rent during the Renewal Term shall be an
amount mutually agreed upon in writing by Landlord and Tenant within fifteen
(15) days after Tenant gives the Option Notice, but in no event less than the
Base Rent then currently payable by Tenant immediately prior to the commencement
of the Renewal Term.
2.Market Base Rent. In the event Landlord and Tenant do not agree on the Base
Rent for the Renewal Term pursuant to Paragraph 26.2.1, then Base Rent during
the Renewal Term shall be determined based upon the "Market Base Rent" defined
as the average (mean) of the annual base rental rates then being charged for
space located in the Vancouver, Washington metropolitan area and comparable to
the Premises, taking into consideration all relevant factors including, without
limitation, use, location, size and parking rights (to the extent that parking
rights are a factor in determining base rental rates in the then current
marketplace). It is agreed that bona fide written offers to lease the Premises
or similar premises in the Park made to Landlord by third parties (at arm's
length) may be used by Landlord as an indication of Market Base Rent.
Notwithstanding any provision to the contrary set forth herein, in no event
shall the Market Base Rent for the Renewal Term be less than the Base Rent then
currently payable by Tenant immediately prior to the commencement of the Renewal
Term.
3.Determination. Landlord shall submit its opinion of Market Base Rent to Tenant
within thirty (30) days after Landlord's receipt of the Option Notice and Tenant
shall respond thereto within ten (10) days thereafter by either (i) accepting
Landlord's opinion of Market Base Rent (in which case, such Market Base Rent
shall be used to determine Base Rent during the Renewal Term) or (ii) submitting
Tenant's opinion of Market Base Rent. If Landlord and Tenant cannot agree upon
the Market Base Rent of the Premises within fifteen (15) days thereafter, then
Landlord and Tenant within five (5) days shall each submit to each other their
final written statement of Market Base Rent ("Final Statement"). If the Market
Base Rent set forth in Landlord's Final Statement ("Landlord's Market Base
Rent") and the Market Base Rent set forth in Tenant's Final Statement ("Tenant's
Market Base Rent") differ by ten percent (10%) or less of the lesser of the
respective Market Base Rent submittals, the Market Base Rent for the Renewal
Term shall be the average of Landlord's Market Base Rent and Tenant's Market
Base Rent. If Landlord's Market Base Rent and Tenant's Market Base Rent differ
by more than ten percent (10%) of the lesser of the respective Market Base Rent
submittals, within ten (10) days after submitting their respective Final
Statement, Landlord and Tenant shall together appoint one real estate appraiser
who shall be a Member of the American Institute of Real Estate Appraisers and be
disinterested (the "Appraiser"). If Landlord and Tenant cannot mutually agree
upon an Appraiser within said ten (10) day period, the parties shall jointly
apply to the Presiding Judge of the Superior or Circuit Court for the County in
which the Premises are located (the "Judge"), requesting said Judge to appoint
the Appraiser; if either Landlord or Tenant does not so apply to the Judge
within five (5) days following the expiration of the ten (10) day period, the
real estate appraiser initially suggested by the party who timely applied to the
Judge shall be deemed the Appraiser for purposes of the arbitration. The parties
shall share equally any costs of such application to the Judge. Within ten (10)
days following selection or appointment of the Appraiser, the Appraiser shall
determine whether Landlord's or Tenant's Final Statement of Market Base Rent is
the closest to the actual (in such Appraiser's opinion) Market Base Rent of the
Premises and shall select either Landlord's or Tenant's Final Statement of
Market Base Rent as the closest to the actual (in such Appraiser's opinion)
Market Base Rent of the Premises, without any compromising or averaging. The
Market Base Rent for the Premises as determined pursuant to the immediately
preceding sentence shall be




--------------------------------------------------------------------------------




the Market Base Rent used in determining Base Rent during the Renewal Term. The
fees and expenses of said Appraiser shall be borne equally by Landlord and
Tenant.
4.Base Rent During Determination. If, for any reason, the Base Rent or Market
Base Rent hereunder is not determined prior to the beginning of the Renewal
Term, then Tenant shall continue to pay the Base Rent amount in effect
immediately preceding the commencement of the Renewal Term and, upon final
determination of the Base Rent or Market Base Rent for the Renewal Term, Tenant
shall pay to Landlord a cash payment equal to the sum of such amounts as may be
necessary to adjust each monthly Base Rent payment which has been made hereunder
to the Base Rent or Market Base Rent, as applicable, effective as of the Renewal
Term.


[signatures on following page]
IN WITNESS WHEREOF, the parties hereto have executed this Lease on the
respective dates set opposite their signatures below, but this Lease, on behalf
of such party, shall be deemed to have been dated as of the Effective Date.
LANDLORD:
COLUMBIA TECH CENTER, L.L.C.,
a Washington limited liability company
By:    Pacific Realty Associates, L.P.,
a Delaware limited partnership
its Member
By:    PacTrust Realty, Inc.,
a Delaware corporation,
its General Partner
Date: July 25, 2011    By    /s/ Andrew R. Jones    
Andrew R. Jones, Vice President
TENANT:
NAUTILUS, INC.,
a Washington corporation
Date: July 25, 2011    By: /s/ William B. McMahon
Printed Name: William B. McMahon
Its: SVP, Consumer
[acknowledgments on following page]




--------------------------------------------------------------------------------






(Acknowledgment by Landlord)
STATE OF OREGON    )
) ss.
County of Washington    )
On this _____ day of July__, 2011, before me, the undersigned Notary Public in
and for said State, personally appeared Andrew R. Jones, personally known to me
or proved to me on the basis of satisfactory evidence to be the person who
executed the within instrument as the Vice President of PacTrust Realty, Inc.,
the general partner of Pacific Realty Associates, L.P. (the "Partnership"), said
Partnership being a member of Columbia Tech Center, L.L.C., and that he executed
the within instrument and acknowledged to me that such corporation executed the
within instrument as the general partner of the Partnership pursuant to its
Bylaws or a resolution of its board of directors.
WITNESS my hand and official seal.
        
Notary Public in and for said County and State
My Commission Expires:     
(Acknowledgment by Tenant)
STATE OF    )
) ss.
County of     )
On this _____ day of July___, 2011, before me, personally appeared
_____________________ and ____________________ to me known to be the
__________________ and _________________ of Nautilus, Inc., a Washington
corporation, the company that executed the foregoing instrument, and
acknowledged the said instrument to be free and voluntary act and deed of said
company, for the uses and purposes therein mentioned, and on oath stated that he
is authorized to execute the said instrument and that the seal affixed is the
corporate seal of said company.
WITNESS my hand and official seal.
        
Notary Public in and for said County and State
My Commission Expires:     




